Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 1 of 42

@ Finder File Edit View Go Window Help

9536 0

S wd) 100%

FriOct12 10:26 Q @) :=

 

 

 

 

 

“@a0 {™ _Government Exhibits
< ET BB OD ol | 8 ~ wey 3 Q Search
Favorites Name “Date Modified Size Kind
23 Dropbox y (©) 2018.10.09 Production (Gx) Oct 10, 2018 at 3:29 PM -- Folder
7 y [100 SERIES - Documents from Victims Oct 10, 2018 at 3:42 PM -- Folder
2) Music FS Gx 120.pdt © Oct 9, 2018 at 17:31 AM 431KB8 PDF document
(@) Pictures =, GX 121.pdf Oct 9, 2018 at 11:31 AM 412KB PDF document
Roconts [) Gx 122-T.pdf Oct 9, 2018 at 6:43 PM 40 KB PDF document
5 — GX 122.wav Oct 9, 2018 at 1:01 PM 3.8MB Waveform audio
@ AirDrop > GX 123.wav Oct 9, 2018 at 1:00 PM 872KB Waveform audio
°o Downloads __ GX 124.wav Oct 9, 2018 at 1:01 PM 781 KB Waveform audio
Gl Desktop — GX 125.wav Oct 9, 2018 at 1:01 PM 1.4MB Waveform audio
[5 GX 140.paf Oct 9, 2018 at 11:33 AM 1.5MB PDF document
EF Movies [> Gx 150.pdf Oct 9, 2018 at 11:34 AM 1.2M8 PDF document
A Applications , GX 151.pdf Oct 9, 2018 at 11:35 AM 997KB PDF document
~ GX 152.pdf Oct 9, 2018 at 11:35 AM 563 KB PDF document
iCloud ) GX 153.pdf Oct 9, 2018 at 11:35 AM 402KB PDF document
mf Documents .., GX 154.pdf Oct 9, 2018 at 11:36 AM 296KB PDF document
@ Desktop =, GX 155.pdf Oct 9, 2018 at 11:36 AM 245 KB PDF document
Bo GX 156.pdf Oct 9, 2018 at 11:36 AM 1.8MB PDF document
© iCloud Drive = GX 157.pdf Oct 9, 2018 at 11:37 AM 679KB PDF document
Devi , GX 158.pdf Oct 9, 2018 at 11:39 AM 267 KB PDF document
.. GX 160.pdf Oct 9, 2018 at 7:16 PM 1.2MB PDF document
eee . GX 161.pdf Oct 9, 2018 at 7:16 PM 1.1MB PDF document
© Remote Disc 4 GX 162.pdf Oct 9, 2018 at 7:17 PM 1.2 MB PDF document
Macintosh... [. GX 163.pdf Oct 9, 2018 at 7:17 PM 1.5MB PDF document
oe —3 GX 164.pdf Oct 9, 2018 at 7:17 PM 2.8 MB PDF document
O aces = £» GX 165.pdf Oct 9, 2018 at 7:17 PM 76.1 MB PDF document
Shared [ GX 166.pdf Oct 9, 2018 at 7:18 PM 1.7 MB PDF document
S ti fe GX 167.pdf Oct 9, 2018 at 7:18 PM 5.2M8 PDF document
bp GX 168.pdf Oct 9, 2018 at 7:18 PM 1.1MB PDF document
Tags Bi Gx 169.paf Oct 9, 2018 at 7:18 PM 28MB PDF document
8 GX 170.pdf Oct 9, 2018 at 7:19 PM 284.1 MB PDF document
8 GX 171.pdf Oct 9, 2018 at 7:19 PM 18.6MB PDF document
EB GX 172.pdf Oct 9, 2018 at 7:19 PM 72.9 MB PDF document
a GX 173.pdf Oct 9, 2018 at 7:20 PM 699.2MB PDF document
iat GX 174.pdf Oct 9, 2018 at 7:20 PM 261.1 MB PDF document
IB GX 175.paf Oct 9, 2018 at 7:22 PM 11.4MB PDF document
bE. GX 176.pdf Oct 9, 2018 at 7:23 PM 18.7 MB PDF document
1) Gx 177.paf Oct 9, 2018 at 7:23 PM 3.7MB PDF document
Ee GX 178.pdf Oct 9, 2018 at 7:24 PM 7.4MB PDF document
& GX 179.pdf Oct 9, 2018 at 7:25 PM 17.3MB PDF document
A GX 180.padf Oct 9, 2018 at 7:25 PM 6.7 MB PDF document
___& GX 181.0df_ Oct 9, 2078 at 7:25 PM 6.9MB PDF document_

58 items, 19.54 GB available
@ Finder File Edit View Go Window Help

Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 2 of 42

9536 0

S wf) 100% i

FriOct12 10:26 Q @ :=

 

 

 

 

 

“@a0 {™ _Government Exhibits
< ET B OD Won) | Bey | eri) ol yl Q Search
Favorites Name “Date Modified Size Kind
23 Dropbox [8 cx 179.paf Oct 9, 2018 at 7:25 PM 17.3MB PDF document
7 fF GX 180.padf Oct 9, 2018 at 7:25 PM 6.7MB PDF document
f Music & GX 181.pdf Oct 9, 2018 at 7:25 PM 6.9MB PDF document
(@) Pictures Ee GX 182.pdf Oct 9, 2018 at 7:26 PM 23.2MB PDF document
Recents R GX 183.pdf Oct 9, 2018 at 7:26 PM 11MB PDF document
5 ke GX 184.pdf Oct 9, 2018 at 7:26 PM 23.7 MB PDF document
® AirDrop y [200 SERIES - Physical SW Docs Oct 10, 2018 at 3:27 PM -~- Folder
oO Downloads bo GX 201.pdf Oct 9, 2018 at 1:56 PM 477 KB PDF document
= Desktop = GX 202.pdf Oct 9, 2018 at 7:56 PM 1MB PDF document
fi GX 203.pdf Oct 9, 2018 at 1:56 PM 118KB PDF document
A Movies fF) Gx 204.pdf Oct 9, 2018 at 1:57 PM 1.2MB PDF document
PY Applications ©: GX 205.pdf Oct 9, 2018 at 1:57 PM 1.2MB PDF document
.) GX 206A.pdf Oct 9, 2018 at 1:57 PM 659KB PDF document
iCloud [) GX 206B.paf Oct 9, 2018 at 9:45 AM 777 KB PDF document
mf Documents fo GX 207.pdf Oct 9, 2018 at 1:58 PM 1.5MB PDF document
@ Desktop | GX 208.pdf Oct 9, 2018 at 1:58 PM 467 KB PDF document
i GX 209.pdf Oct 9, 2018 at 1:59 PM 802KB PDF document
© iCloud Drive =) GX 210.pdt Oct 9, 2018 at 10:31 AM 460KB PDF document
Bai i} GX 211.paf Oct 8, 2018 at 11:59 PM 511KB PDF document
fF. GX 212.paf Oct 9, 2018 at 12:00 AM 18.7MB PDF document
Sam's Mac... uj 5
fo Gx 213.paf Oct 9, 2018 at 12:00 AM 2.2MB PDF document
© Remote Disc f GX 214.pdf Oct 9, 2018 at 12:00 AM 1.1 MB PDF document
Macintosh... p GX 215.pdf Oct 9, 2018 at 2:00 PM 4.2MB PDF document
oe @ GX 216.pdf Oct 9, 2018 at 2:00 PM 2.83MB PDF document
O aces = =) GX 217.paf Oct 9, 2018 at 12:01 AM 601KB PDF document
Shared .. GX 218.pdt Oct 9, 2018 at 12:01 AM 502 KB PDF document
S ti = GX 219.pdf Oct 9, 2018 at 2:01 PM 1.2M8 PDF document
=, GX 220.pdf Oct 9, 2018 at 12:01 AM 374 KB PDF document
Tags b> GX 221.pdf Oct 9, 2018 at'2:04 PM 5.7MB PDF document
po GX 222.pdf Oct 9, 2018 at 2:06 PM 4.9 MB PDF document
Bb GX 223.pdf Oct 9, 2018 at 2:05 PM 3.4MB PDF document
i GX 224.pdf Oct 9, 2018 at 2:06 PM 3.4 MB PDF document
E GX 225.pdf Oct 9, 2018 at 2:07 PM 2.5MB PDF document
oy, GX 226.pdf Oct 9, 2018 at 12:03 AM 256 KB PDF document
f) GX 227.paf Oct 9, 2018 at 2:07 PM 2MB PDF document
fo GX 228.pdf Oct 9, 2018 at 2:07 PM 4MB PDF document
= GX 229.pdf Oct 9, 2018 at 2:07 PM 1.1 MB PDF document
pb GX 230.pdf Oct 9, 2018 at 2:11 PM 4.8MB PDF document
Ai GX 231.pdf Oct 9, 2018 at 2:11 PM 2.6MB PDF document
bE GX 232.pdf Oct 9, 2018 at 2:11 PM 1.4MB PDF document
EF) GX 233.0df _ Oct 9, 2078 at 2:18 PM 20,7 MB __ PDF document

110 items, 19.54 GB available
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 3 of 42

@ Finder File Edit View Go Window Help

9536 0

S wf) 100% i

FriOct12 10:26 Q @ :=

 

 

 

 

 

“@a0 {™ _Government Exhibits
< 8e B OD iol), | Bey my! fl wv Q Search
Favorites Name “Date Modified Size Kind
= Dropbox pb GX 222.pdf Oct 9, 2018 at 2:06 PM 4.9 MB PDF document
/ - GX 223.pdf Oct 9, 2018 at 2:05 PM 3.4MB PDF document
f Music p GX 224.pdf Oct 9, 2018 at 2:06 PM 3.4 MB PDF document
(@) Pictures pb GX 225.pdf Oct 9, 2018 at 2:07 PM 2.5MB PDF document
Recents . GX 226.pdf Oct 9, 2078 at 12:03 AM 256 KB PDF document
5 bE GX 227.pdf Oct 9, 2018 at 2:07 PM 2MB = PDF document
© AirDrop po GX 228.pdf Oct 9, 2018 at 2:07 PM 4MB- PDF document
oO Downloads = GX 229.pdf Oct 9, 2018 at 2:07 PM 1.1MB PDF document
Sd Desktop E GX 230.pdf Oct 9, 2018 at eu PM 4.8MB PDF document
E GX 231.pdf Oct 9, 2018 at 2:11 PM 2.6MB PDF document
EA Movies fF) Gx 232.pdf Oct 9, 2018 at 2:11 PM 1.4MB PDF document
7% Applications b> GX 233.pdf Oct 9, 2018 at 2:18 PM 20.7MB PDF document
4 GX 234A.pdf Oct 9, 2018 at 2:19 PM 4.7MB PDF document
iCloud f) GX 234B.paf Oct 9, 2018 at 9:43 AM 698KB PDF document
mf Documents po GX 235.pdf Oct 9, 2018 at 2:21PM 4.3MB PDF document
@ Desktop Ei GX 236.pdf Oct 9, 2018 at 2:23 PM 10.1 MB PDF document
p GX 237.pdf Oct 9, 2018 at 2:23 PM 10.2 MB PDF document
© iCloud Drive fo Gx 238.pat Oct 9, 2018 at 2:24 PM 1.7MB PDF document
Davi b> Gx 239.pdt Oct 9, 2018 at 2:26 PM 5MB8 PDF document
Sam's Mac GX 240.pdf Oct 9, 2018 at 10:30 AM 506KB PDF document
~ . GX 241.pdf Oct 9, 2078 at 12:07 AM 256 KB PDF document
© Remote Disc [) Gx 242.pdf Oct 9, 2018 at 2:27 PM 2.2MB PDF document
Macintosh... Li GX 243.pdf Oct 9, 2018 at 12:08 AM 937 KB PDF document
oe BE GX 244.pdf Oct 9, 2018 at 12:08 AM 740 KB PDF document
O music = =, GX 245.pdf Oct 9, 2018 at 12:08 AM 503 KB PDF document
Shared pb GX 246.pdf Oct 9, 2018 at 12:08 AM 769 KB PDF document
= ti > GX 250.pdf Oct 9, 2018 at 5:38 PM 773KB PDF document
E> Gx 251.paf Oct 9, 2018 at 5:39 PM 719KB PDF document
Tags B GX 252.pdf Oct 9, 2018 at 5:39 PM 792KB PDF document
|.) GX 253.pdf Oct 9, 2018 at 5:39 PM 356KB PDF document
y {§) 400-500 SERIES - Emails SW Docs Oct 10, 2018 at 3:28 PM -~- Folder
p: GX 401.pdf Oct 8, 2018 at 9:35 PM 695 KB PDF document
& GX 402.pdf Oct 8, 2018 at 9:36 PM 381 KB PDF document
i GX 403.pdf Oct 8, 2018 at 9:36 PM 406 KB PDF document
ial GX 404.pdf Oct 8, 2018 at 9:36 PM 847KB PDF document
A GX 405.pdf Oct 8, 2018 at 9:36 PM 1.4MB PDF document
fal GX 406.pdf Oct 8, 2018 at 9:37 PM 1.5 MB PDF document
Ey GX 407.pdf Oct 8, 2018 at 9:37 PM 3.4MB PDF document
~~, GX 408.pdf Oct 8, 2018 at 9:37 PM 616 KB PDF document
3 GX 409.pdf Oct 8, 2018 at 9:38 PM 1MB PDF document
EP) GX 410.ndf Oct 8. 2018 at 9:38 PM 1.8MB PDF document

217 items, 19.54 GB available
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 4 of 42

@ Finder File Edit View Go Window Help

9536 0

S wf) 100% i

FriOct12 10:27 Q @ =

 

 

 

 

 

“@a0 {™ _Government Exhibits
< 8e BB 10 iol, | Bey Ry wv Q Search

Favorites Name * Date Modified Size Kind
23 Dropbox [. GX 410.paf Oct 8, 2018 at 9:38 PM 1.8MB PDF document
Nn Music O GX 411.pdf Oct 8, 2018 at 9:38 PM 3.3MB PDF document
: f) GX 412.pdf Oct 8, 2018 at 9:39 PM 1.9MB PDF document
(@) Pictures [ Gx 413.pat Oct 8, 2018 at 9:39 PM 1.1MB PDF document
Recents [, GX 414.pdf Oct 8, 2018 at 9:39 PM 1.4MB PDF document
© icDro [> Gx 415.paf Oct 8, 2018 at 9:39 PM 2MB PDF document
i f. GX 416.padf Oct 8, 2018 at 9:40 PM 942KB PDF document
oO Downloads [) Gx 417.pdf Oct 8, 2018 at 9:40 PM 1.9MB PDF document
SB Desktop [. GX 418.pdf Oct 8, 2018 at 9:40 PM 1.7 MB PDF document
; > GX 419.paf Oct 8, 2018 at 9:40 PM 3.1MB PDF document
A Movies [. Gx 420.pat Oct 8, 2018 at 9:41 PM 1MB PDF document
7; Applications [> GX 421.paf Oct 8, 2018 at 9:41 PM 2.1MB PDF document
(3 GX 422.pdf Oct 8, 2018 at 9:41PM 2.2MB PDF document
iCloud [) Gx 423.padt Oct 8, 2018 at 9:41 PM 6.7MB PDF document
[§) Documents f. GX 424.pdf Oct 8, 2018 at 9:42 PM 8.5MB PDF document
Desktop [) Gx 425.pdf Oct 8, 2018 at 9:42 PM 5.1MB PDF document
3 — | [. GX 426.paf Oct 8, 2018 at 9:42 PM 667KB PDF document
iCloud . GX 427.paf Oct 8, 2018 at 9:42 PM 3.8MB PDF document
Davies | [. GX 428.pdf Oct 8, 2018 at 9:43 PM 3.9MB PDF document
Sam's Mack: | fo GX 429.pdf Oct 8, 2018 at 9:43 PM 4.2MB PDF document
| ..) GX 430.pdf Oct 8, 2018 at 9:43 PM 785 KB PDF document
© Remote Disc | |. GX 431.pdf Oct 8, 2018 at 9:43 PM 813KB PDF document
Macintosh... . GX 432.pdf Oct 8, 2018 at 9:44 PM 2.8MB PDF document
 wasae i o GX 433.pdf Oct 8, 2018 at 9:44 PM 4.5MB PDF document
= [. GX 434.paf Oct 8, 2018 at 9:44 PM 1.6MB PDF document
Shared | [> GX 435.paf Oct 8, 2018 at 9:44 PM 2.6MB PDF document
@ reception | [. GX 436.pdf Oct 8, 2018 at 9:45 PM 1.4MB PDF document
[> GX 437.pdf Oct 8, 2018 at 9:45 PM 1MB PDF document
Tags | ) GX 438.pdf Oct 8, 2018 at 9:45 PM 986KB PDF document
[> GX 439.paf Oct 8, 2018 at 9:45 PM 1.5MB PDF document
| [. GX 440.pdf Oct 8, 2018 at 9:46 PM 1.7MB PDF document
[) Gx 441.pdf Oct 8, 2018 at 9:46 PM 3.8MB PDF document
[> GX 442.paf Oct 8, 2018 at 9:48 PM 1.2MB PDF document
E) GX 443.paf Oct 8, 2018 at 9:48 PM 1.7MB PDF document
[.. GX 444.paf Oct 8, 2018 at 9:48 PM 2.7MB PDF document
[. GX 445.pdf Oct 8, 2018 at 9:49 PM 3.8MB PDF document
[> GX 446.pdf Oct 8, 2018 at 9:49 PM 782KB PDF document
[. GX 447.pdf Oct 8, 2018 at 9:49 PM 587KB PDF document
[. GX 448.pdf Oct 8, 2018 at 9:49 PM 370KB PDF document
i.) GX 449.pdf Oct 8, 2018 at 9:50 PM 467 KB PDF document
FP Gx 450 nat Act & 2018 at 0:50 PM BN? KR. PNE darcument

217 items, 19.53 GB available
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 5 of 42

 

 

 

 

 

@ Finder File Edit View Go Window Help Bo 5 S w)) 100% Mr FriOct12 10:27 Q @:=
“@a0 {™ _Government Exhibits
< pa Bo Ol) By) wey fl 3 Q Search
Favorites Name * Date Modified Size Kind
33 Dropbox [) GX 444.pdf Oct 8, 2018 at 9:48 PM 2.7MB PDF document
n Khusic bE: GX 445.pdf Oct 8, 2018 at 9:49 PM 3.8MB PDF document
[) Gx 446.paf Oct 8, 2018 at 9:49 PM 782KB PDF document
(@) Pictures [. GX 447.pdf Oct 8, 2018 at 9:49 PM 587KB PDF document
Recents L. GX 448.pdf Oct 8, 2018 at 9:49 PM 370KB PDF document
x «, GX 449.pdf Oct 8, 2018 at 9:50 PM 467 KB PDF document
@ Airrop I) GX 450.paf Oct 8, 2018 at 9:50 PM 802KB PDF document
© Downloads y Pecxa4si Oct 10, 2018 at 3:28 PM -- Folder
& Desktop rm Attachment-1 FE & RLLEADS mo-7 (Autosaved).xis Sep 26, 2018 at 12:23 PM 824 KB Micros...0k (.xis)
' & Attachment-b1.xIsx Sep 26, 2018 at 12:23 PM 22KB_ Micros...k (.xIsx)
Fl Movies EF) Attachment-b2.xIsx Sep 26, 2018 at 12:23 PM 13KB  Micros...k (.xIsx)
PY Applications a Attachment-BIZ USA.csv Sep 26, 2018 at 12:23 PM 1MB  Comm...et (.csv)
& Attachment-CCMS Run Sheet FSM.xisx Sep 26, 2018 at 12:23 PM 25 KB Micros...k (.x!sx)
iCloud & Attachment-Clusterfuck.xisx Sep 26, 2018 at 12:23 PM 20 KB Micros...k (.xISx)
fA Documents a Attachment-Elite Weekly Sales Report- 11_23 15- 11_27.15 (1}.xIsx Sep 26, 2018 at 12:23 PM 6KB_ Micros...k (.xlsx)
B Desktop Attachment-Elite Weekly Sales Report- 11_23_15- 11_27.15.xlsx Sep 26, 2018 at 12:23 PM 6KB_ Micros...k (.xlsx)
. rn Attachment-FE & RLLEADS mo-7.xls Sep 26, 2018 at 12:23 PM 865 KB Micros...0K (.xis)
© iCioud Drive & Attachment-fe1.xlsx Sep 26, 2018 at 12:23 PM 12KB_ Micros...k (.xIsx)
Devices a Attachment-fileta.xlsx Sep 26, 2018 at 12:23 PM 22KB  Micros...k (.xlsx)
Sam's Adse:: ae Attachment-file1b.xisx Sep 26, 2018 at 12:23 PM 11KB_ Micros...k (.xIsx)
EF) Attachment-First Trend Deals Tracker.xlsx Sep 26, 2018 at 12:23 PM 93KB  Micros...k (.xIsx)
© Remote Disc EF) Attachment-Franklin Source Web Leads-3-1.xIsx Sep 26, 2018 at 12:23 PM 416KB  Micros...k (.xIsx)
Macintosh... a Attachment-Tax12215BS-FP.xlsx Sep 26, 2018 at 12:23 PM 14KB_ Micros...k (.xlsx)
Q - ie i Attachment-Untitled spreadsheet (1).xisx Sep 26, 2018 at 12:23 PM 16KB  Micros...k (.xisx)
muse ~ & Attachment-Untitled spreadsheet (2).xlsx Sep 26, 2018 at 12:23 PM 8 KB Micros...k (.xIsx)}
Shared & Attachment-Untitied spreadsheet (3).xisx Sep 26, 2018 at 12:23 PM 90KB_ Micros...k (.xIsx)
@ reception & Attachment-Untitled spreadsheet (4).xIsx Sep 26, 2018 at 12:23 PM 20 KB Micros...k (.xlsx)
& Attachment-Untitled spreadsheet (5).xIsx Sep 26, 2018 at 12:23 PM 16KB_ Micros...k (.xisx)
Tags & Attachment-Untitled spreadsheet (6).xIsx Sep 26, 2018 at 12:23 PM 8KB  Micros...k (.xIsx)
& Attachment-Untitled spreadsheet (7).xisx Sep 26, 2018 at 12:23 PM Q9KB_ Micros...k (.xlsx)
ix Attachment-Untitled spreadsheet (8).xlsx Sep 26, 2018 at 12:23 PM 12KB Micros...k (.xlsx)
xi Attachment-Untitled spreadsheet (9).xisx Sep 26, 2018 at 12:23 PM 28KB  Micros...k (.xlsx)
& Attachment-Untitled spreadsheet (10).xisx Sep 26, 2018 at 12:23 PM 6KB_ Micros...k (.xlsx}
Attachment-Untitled spreadsheet (11).xlsx Sep 26, 2018 at 12:23 PM 102KB Micros... (.xIsx)
& Attachment-Untitled spreadsheet (12).xlsx Sep 26, 2018 at 12:23 PM SOKB_Micros...k (.xisx)
& Attachment-Untitied spreadsheet (13).xlsx Sep 26, 2018 at 12:23 PM 11 KB Micros...k (.xlsx}
& Attachment-Untitled spreadsheet (14).xIsx Sep 26, 2018 at 12:23 PM 27 KB Micros...k (.xlSx}
& Attachment-Untitled spreadsheet.xisx Sep 26, 2018 at 12:23 PM 20KB_ Micros...k (.xIsx)
x Attachment-wmContacts.csv Sep 26, 2018 at 12:23 PM 11KB Comm...et (.csv)
a export.pdf Oct 8, 2018 at 9:51 PM 1.2 MB PDF document
GX 457? ndf Oct 8 2018 at 0:50 PM 411 KR PNE darcument

249 items, 19.53 GB available
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 6 of 42

 

 

 

 

 

 

« Finder File Edit View Go Window Help 6 = ria £9 } wm) 100% Mm Fri Oct 12 10:27 Q 8 =
“@a0 {™ _Government Exhibits
< 8e Bo HON Sy ee ] wv Q Search
Favorites Name * Date Modified Size Kind
= Dropbox «, GX 452.pdf Oct 8, 2018 at 9:50 PM 411 KB PDF document
n Khusic , GX 453.pdf Oct 8, 2018 at 9:51 PM 459KB PDF document
b) GX 454.paf Oct 8, 2018 at 9:51PM 891KB PDF document
(@) Pictures f) GX 455.pdf Oct 8, 2018 at 9:51 PM 4.2MB PDF document
[. GX 456.pdf Oct 8, 2018 at 9:52 PM 2.5MB PDF document
: fF. Gx 457.pdf Oct 8, 2018 at 9:54 PM 765KB PDF document
® paSror [) GX 458.pdf Oct 8, 2018 at 9:54 PM 1.9MB PDF document
© Downloads [) Gx 459.paf Oct 8, 2018 at 9:54 PM 1MB PDF document
( Desktop C GX 460.pdf Oct 8, 2018 at 9:55 PM 1.1MB PDF document
' [. GX 461.pdf Oct 8, 2018 at 9:55 PM 1MB PDF document
A Movies f) GX 462.pdf Oct 8, 2018 at 9:55 PM 1.8MB PDF document
PY Applications [) GX 463.pdf Oct 8, 2018 at 9:55 PM 746KB PDF document
E GX 464.pdf Oct 9, 2018 at 2:36 PM 241 KB PDF document
iCloud u, GX 465.pdf Oct 8, 2018 at 9:57 PM 544KB PDF document
& Documents , GX 466.pdf Oct 8, 2078 at 9:57 PM 377 KB PDF document
[ Desktop |.) GX 467.pdf Oct 8, 2018 at 9:57 PM 636KB PDF document
. E. GX 468.pdf Oct 8, 2018 at 9:58 PM 296 KB PDF document
© iCioud Drive fo GX 469.pdf Oct 8, 2018 at 9:58 PM 428KB PDF document
Se [) GX 470.pdf Oct 8, 2018 at 9:59 PM 927KB PDF document
Sam's Mack: f. GX 471.pdf Oct 8, 2018 at 9:59 PM 922KB PDF document
) GX 472.pdf Oct 8, 2018 at 10:00 PM 508KB PDF document
© Remote Disc _.) GX 473.pdf Oct 8, 2018 at 10:00 PM 529KB PDF document
Macintosh... [. GX 474.paf Oct 8, 2018 at 10:00 PM 595KB PDF document
Q rales a BE GX 475.pdf Oct 8, 2018 at 10:00 PM 671 KB PDF document
~ ... GX 476.pdf Oct 8, 2018 at 10:01 PM 970KB PDF document
Shared [. GX 477.paf Oct 8, 2018 at 10:01 PM 360KB PDF document
@ reception «, GX 478.pdf Oct 8, 2018 at 10:01 PM 1.1 MB PDF document
ia GX 479.pdf Oct &, 2018 at 10:02 PM 2.4MB PDF document
Tags [. GX 480.pdf Oct 8, 2018 at 10:02 PM 558KB PDF document
vy (cx4e1 Oct 10, 2018 at 3:28 PM -- Folder
[") Attachment-1 FE & RLLEADS mo-7 (Autosaved).xls Sep 26, 2018 at 12:23 PM 824KB_ Micros...ok (.x/s)
Attachment-b1.xlsx Sep 26, 2018 at 12:23 PM 22KB  Micros...k (.xlsx)
& Attachment-b2.xlsx Sep 26, 2018 at 12:23 PM 13 KB Micros...k (.xlsx)
Attachment-BIZ USA.csv Sep 26, 2018 at 12:23 PM 1MB Comm...et (.csv)
EF Attachment-CCMS Run Sheet FSM.xisx Sep 26, 2018 at 12:23 PM 25 KB Micros...k (.xlsx)
 Attachment-Clusterfuck.xisx Sep 26, 2018 at 12:23 PM 20KB_ Micros...k (.xIsx)
& Attachment-Elite Weekly Sales Report- 11.23 15- 11_27.15 (1).xIsx Sep 26, 2018 at 12:23 PM 6KB_ Micros...k (.x!sx}
Attachment-Elite Weekly Sales Report- 11_23_15- 11_27.15.xlsx Sep 26, 2018 at 12:23 PM 6KB_ Micros...k (.xIsx)
[") Attachment-FE & RLLEADS mo-7.xIs Sep 26, 2018 at 12:23 PM 865 KB Micros...ok (.x/s)
Attachment-fe1.xisx Sep 26, 2018 at 12:23 PM 12KB  Micros...k (.xIsx)
FE Attachment-fileta vicv Sen 26 2018 at 12:23 PM 22 KPB_ Micros _k { xicw)

281 items, 19.53 GB available
@ Finder File Edit View Go Window Help

Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 7 of 42

ria £9

S wf) 100% i

FriOct12 10:27 Q @:=

 

r

 

 

 

 

 

e090 _Government Exhibits
< pa Bo WON, | Bev |) eel) wy Q Search
Favorites Name * _ Date Modified Size Kind
3 Dropbox Attachment-fe1.xlsx Sep 26, 2018 at 12:23 PM 12 KB Micros...k (.xIsx)
7 & Attachment-fileta.xisx Sep 26, 2018 at 12:23 PM 22KB  Micros...k (.xlsx)}
Q Music &) Attachment-file1b.xisx Sep 26, 2018 at 12:23 PM 11KB  Micros...k (.xIsx)
{@) Pictures & Attachment-First Trend Deals Tracker.xlsx Sep 26, 2018 at 12:23 PM 93KB  Micros...k (.xisx)
& Attachment-Franklin Source Web Leads-3-1.xlsx Sep 26, 2018 at 12:23 PM 416KB_ Micros...k (.xlsx}
; & Attachment-Tax12215BS-FP.xlsx Sep 26, 2018 at 12:23 PM 14KB  Micros...k (.xlsx)
© AirDrop Attachment-Untitled spreadsheet (1).xIsx Sep 26, 2018 at 12:23 PM 16KB  Micros...k (.xisx)
oO Downloads & Attachment-Untitled spreadsheet (2).xlsx Sep 26, 2018 at 12:23 PM 8KB_ Micros...k (.xlsx)
GH Desktop Attachment-Untitled spreadsheet (3).xisx Sep 26, 2018 at 12:23 PM SOKB_ Micros...k (.xIsx)
Attachment-Untitled spreadsheet (4).xlsx Sep 26, 2018 at 12:23 PM 20KB_ Micros...k (.x!sx)
FE Movies EF Attachment-Untitled spreadsheet (5).xIsx Sep 26, 2018 at 12:23 PM 16KB  Micros...k (.xIsx)
7: Applications fF) Attachment-Untitled spreadsheet (6).xIsx Sep 26, 2018 at 12:23 PM 8KB_ Micros...k (.xlsx)
& Attachment-Untitled spreadsheet (7).xIsx Sep 26, 2018 at 12:23 PM SKB Micros...k (.xlsx)
iCloud & Attachment-Untitled spreadsheet (8).xlsx Sep 26, 2018 at 12:23 PM 12 KB Micros...k (.xlsx)}
mo Documents & Attachment-Untitled spreadsheet (9).xIisx Sep 26, 2018 at 12:23 PM 28KB_ Micros...k (.xisx)
& Deskt & Attachment-Untitled spreadsheet (10).xlsx Sep 26, 2018 at 12:23 PM 6 KB Micros...k (.xISx)
ix i Attachment-Untitled spreadsheet (11).xIsx Sep 26, 2018 at 12:23 PM 102KB  Micros...k (.xisx)
© iCloud Drive Ef) Attachment-Untitled spreadsheet (12).xIsx Sep 26, 2018 at 12:23 PM 90KB Micros...k (.xIsx)
. a) Attachment-Untitled spreadsheet (13).xisx Sep 26, 2018 at 12:23 PM 11 KB Micros... (.xISx)
EF) Attachment-Untitled spreadsheet (14).xIsx Sep 26, 2018 at 12:23 PM 27KB  Micros...k (.xlsx)
Sam's Mac... & Attachment-Untitled spreadsheet.xisx Sep 26, 2018 at 12:23 PM 20KB_ Micros...k (.xlsx}
© Remote Disc Attachment-wmContacts.csv Sep 26, 2018 at 12:23 PM 11KB Comm...et (.csv)
Macintosh... * export.pdf Oct 8, 2018 at 10:02 PM 1.2MB PDF document
. f. GX 482.pdf Oct 8, 2018 at 10:03 PM 448KB PDF document
Oo music = [) GX 483.pdf Oct 8, 2018 at 10:03 PM 665KB PDF document
Shared [> GX 484.pdf Oct 8, 2018 at 10:03 PM 308KB PDF document
@ reception fy GX 485.pdf Oct 8, 2018 at 10:03 PM 351 KB PDF document
p> GX 486.pdf Oct 8, 2018 at 10:04 PM 527 KB PDF document
Tags ip! GX 487.pdf Oct 8, 2018 at 10:04 PM 283KB PDF document
iat GX 488.paf Oct 8, 2018 at 10:04 PM 353 KB PDF document
[> Gx 489.paf Oct 8, 2018 at 10:04 PM 345KB PDF document
fi GX 490.pdf Oct 8, 2018 at 10:05 PM 351 KB PDF document
[) Gx 491.paf Oct 8, 2018 at 10:05 PM 357KB PDF document
fe GX 492.pdf Oct 8, 2018 at 10:05 PM 333 KB PDF document
p GX 493. pdf Oct 8, 2018 at 10:06 PM 303KB PDF document
& GX 494.pdf Oct 8, 2018 at 10:06 PM 304 KB PDF document
[> GX 495.pdf Oct 8, 2018 at 10:06 PM 340KB PDF document
. GX 496.pdf Oct 8, 2018 at 10:06 PM 309KB PDF document
BE GX 497.pdf Oct 8, 2018 at 10:07 PM 315KB PDF document
, GX 498.pdf Oct 8, 2018 at 10:07 PM 319 KB PDF document
PF) GX 499.pdf Oct 8, 2018 at 10:07 PM 295KB PDF document.

281 items, 19.53 GB available
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 8 of 42

 

 

 

 

 

@ Finder File Edit View Go Window Help 9H © &} @)) 100%!) FriOcti2 10:27 Q @ =
“@a0 {™ _Government Exhibits
< s¢ Egon oi my sy Q Search
Favorites Name * _ Date Modified Size Kind
ie, GX 498.par- UCTS, ZUTS at 1:07 PM SITY KB PUF cocuMment
3 Dropbox f) GX 499.pdf Oct 8, 2018 at 10:07 PM 285KB PDF document
Jd Music EL. Gx 500.paft Oct 8, 2018 at 10:08 PM 340KB PDF document
i@ Pictures [> GX 501.paf Oct 8, 2018 at 10:08 PM 305KB PDF document
_ = GX 502.pdf Oct 9, 2018 at 12:37 PM 88KB PDF document
Recents =, GX 503.pdf Oct 9, 2018 at 12:37 PM 87KB PDF document
© AirDrop = GX 504.padf Oct 9, 2018 at 12:37 PM 98KB PDF document
© downloads Lo GX 510.pdf Oct 9, 2018 at 5:54 PM 1MB PDF document
[. GX 511.paf Oct 9, 2018 at 5:55 PM 3.9MB PDF document
[& Desktop [) GX 512.paf Oct 9, 2018 at 5:55 PM 1.1MB PDF document
| Movies y [700 SERIES - Photographs and Demonstratives Oct 10, 2018 at 3:28 PM -- Folder
‘ By GX 701.paf Oct 9, 2018 at 12:24 AM 50KB PDF document
7 Applications & GX 702.paf Oct 9, 2018 at 12:
Pi t 9, at 12:25 AM 48 KB PDF document
iCloud && GX 703.paf Oct 9, 2018 at 12:25 AM 41KB PDF document
(3) Documents & GX 704.paf Oct 9, 2018 at 12:26 AM 42KB PDF document
#) GX 705.paf Oct 9, 2018 at 12:26 AM 57KB PDF document
@ Desktop | ® GX 706.pdf Oct 9, 2018 at 12:26 AM 45KB PDF document
© iCloud Drive | fh GX 707.paf Oct 9, 2018 at 12:26 AM 39KB PDF document
| & GX 708.pdf Oct 9, 2018 at 12:26 AM 39KB PDF document
Devices | ‘& GX 709.padf Oct 9, 2018 at 12:27 AM 48KB PDF document
(2 Sam's Mac... | 5 GX 710.pdf Oct 9, 2018 at 5:58 PM 46KB PDF document
© Remote Dise ey GX 711.pdf Oct 9, 2018 at 5:59 PM 95KB PDF document
| =) GX 712.pdf Oct 9, 2018 at 5:59 PM 83KB PDF document
Macintosh... = GX 713.pdf Oct 9, 2018 at 7:42 PM 83KB PDF document
{ music a =, GX 714.pdf Oct 9, 2018 at 7:42 PM 101KB PDF document
: | =, GX 715.pdf Oct 9, 2018 at 7:42 PM S9KB PDF document
Shered | ®, GX 716.pdf Oct 9, 2018 at 7:43 PM 89KB PDF document
@ reception =, GX 717.pdf Oct 9, 2018 at 7:43 PM 92KB PDF document
| &, GX 718.pdf Oct 9, 2018 at 7:43 PM 102KB PDF document
ae ®, GX 719.pdf Oct 9, 2018 at 7:43 PM 93KB PDF document
| =, GX 720.pdf Oct 9, 2018 at 7:43 PM 95KB PDF document
®, GX 721.pdf Oct 9, 2018 at 7:43 PM 114KB PDF document
| &, GX 722.pdf Oct 9, 2018 at 7:44 PM 103 KB PDF document
| &, GX 723.pdf Oct 9, 2018 at 7:44 PM 82KB PDF document
=, GX 724.pdf Oct 9, 2018 at 7:44 PM 96KB PDF document
=. GX 725.pdf Oct 9, 2018 at 7:44 PM 66KB PDF document
=, GX 726.pdf Oct 9, 2018 at 7:45 PM 73KB PDF document
=, GX 727.pdf Oct 9, 2018 at 7:45 PM 97KB PDF document
&, GX 728.pdf Oct 9, 2018 at 7:45 PM 86KB PDF document
&, GX 729.pdf Oct 9, 2018 at 7:45 PM 79KB PDF document
= GX 730.pdf Oct 9, 2018 at 7:46 PM 87KB PDF document

311 items, 19.53 GB available
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 9 of 42

@ Finder File Edit View Go Window Help

9536 0

S wf) 100% i

FriOct12 10:27 Q @ =

 

 

 

 

 

 

 

349 items, 19.53 GB available

“@a0 {™ _Government Exhibits
< ET B 1 Wo | ey) wey yl Q Search
Favorites Name “ Date Modified Size Kind
23 Dropbox y {0} 800 SERIES - Government Documents Oct 10, 2018 at 3:28 PM -- Folder
7 [. GX 801.pdf Oct 9, 2018 at 12:28 AM 526KB PDF document
2) Music ™ GX 802.pdf Oct 9, 2018 at 12:28 AM 109KB PDF document
(@) Pictures @& GX 803.pdf Oct 9, 2018 at 12:30 AM 5.9MB PDF document
Recents & GX 804.pdf Oct 9, 2018 at 12:30 AM 5.7MB PDF document
; @» GX 805.pdf Oct 9, 2018 at 12:30 AM 6.2MB PDF document
© AirDrop & GX 806.pdf Oct 9, 2018 at 12:30 AM 5.3MB PDF document
oO Downloads & GX 807.pdf Oct 9, 2018 at 12:31 AM 5.8 MB PDF document
= Desktop & GX 808.pdf Oct 9, 2018 at 12:31 AM 5.7 MB PDF document
EF GX 809.pdf Oct 9, 2018 at 12:32 AM 5.4MB PDF document
A Movies Ps GX 810.pdf Oct 9, 2018 at 12:32 AM 5.3MB PDF document
PY Applications S GX 811.pdf Oct 9, 2018 at 12:32 AM 5.9MB PDF document
(Be GX 812.pdf Oct 9, 2018 at 12:32 AM 5.8MB PDF document
iCloud & GX 813.pdf Oct 9, 2018 at 12:33 AM 5.5MB PDF document
mf Documents & GX 814.pdf Oct 9, 2018 at 12:33 AM 6.1MB PDF document
@ Desktop ‘ GX 815.pdf Oct 9, 2018 at 12:33 AM 5 MB PDF document
@s GX 816.pdf Oct 9, 2018 at 12:33 AM 6.4MB PDF document
© iCloud Drive y (0) 900 SERIES - Bank Records Oct 10, 2018 at 3:27 PM - Folder
Devi bE) GX 901.pdf Oct 9, 2018 at 6:16 PM 5.6MB ~~ PDF document
Sam's Mac : Bi GX 902.paf Oct 9, 2018 at 6:17 PM 189KB PDF document
™ v 1000 SERIES - Electronic SW Docs - S. Ketabchi Phone Oct 10, 2018 at 3:28 PM -- Folder
© Remote Disc =, GX 1001.pdf Oct 9, 2018 at 8:01 PM 85KB PDF document
Macintosh... =» GX 1002.pdf Oct 9, 2018 at 8:01 PM 79KB PDF document
oe =, GX 1003.pdf Oct 9, 2018 at 8:01 PM 83 KB PDF document
O aces = = GX 1004.pdf Oct 9, 2018 at 8:01 PM 55KB PDF document
Shared =» GX 1005.pdf Oct 9, 2018 at 8:01 PM 85 KB PDF document
= ti £, GX 1006.pdf Oct 9, 2018 at 8:02 PM 68KB PDF document
E, GX 1007.pdf Oct 9, 2018 at 8:02 PM 95 KB PDF document
Tags =, GX 1008.pdf Oct 9, 2018 at 8:02 PM 76KB PDF document
=, GX 1009.pdf Oct 9, 2018 at 8:02 PM 80 KB PDF document
=» GX 1010.pdf Oct 9, 2018 at 8:02 PM 61KB PDF document
=, GX 1011.pdf Oct 9, 2018 at 8:03 PM 64 KB PDF document
= GX 1012.pdf Oct 9, 2018 at 8:03 PM 80KB PDF document
=» GX 1013.pdf Oct 9, 2018 at 8:03 PM 83 KB PDF document
5 GX 1014.pdf Oct 9, 2018 at 8:03 PM 64KB PDF document
=, GX 1015.pdf Oct 9, 2018 at 8:03 PM 83KB PDF document
E> GX 1016.pdf Oct 9, 2018 at 8:04 PM 90 KB PDF document
= GX 1017.pdf Oct 9, 2018 at 8:04 PM 57KB PDF document
=» GX 1018.pdf Oct 9, 2018 at 8:04 PM 60KB PDF document
=, GX 1019.pdf Oct 9, 2018 at 8:04 PM 54 KB PDF document
_______ i= GX 1020,0df Oct 9, 2078 at 8:05 PM _56 KB __ PDF document.
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 10 of 42

@ Finder File Edit View Go Window Help

9536 0

S wf) 100% i

FriOct12 10:27 Q @ =

 

 

 

 

 

“@a0 {™ _Government Exhibits
< 8e Ba OD iol), | Bey My! | wv Q Search
Favorites Name * _ Date Modified Kind
b+ Dropbox v oa 1100 SERIES - Electronic SW Docs - S. Ketabchi Seagate Hard Drive Oct 10, 2018 at 3:28 PM -- Folder
. i GX 1101.pdf Oct 9, 2018 at 9:09 PM 277KB PDF document
f Music k GX 1102.pdf Oct 9, 2018 at 9:09 PM 274 KB PDF document
{@) Pictures fb. GX 1103.pdf Oct 9, 2018 at 9:09 PM 131KB PDF document
R t fs GX 1104.pdf Oct 9, 2018 at 9:10 PM 119 KB PDF document
EE GX 1105.pdf Oct 9, 2018 at 9:10 PM 3.6 MB PDF document
© AirDrop .) GX 1106.pdf Oct 9, 2018 at 9:11 PM 49KB PDF document
© Downloads ) GX 1107.paf Oct 9, 2018 at 9:11 PM 1.2MB PDF document
= Sesion & GX 1108.pdf Oct 9, 2018 at 9:11 PM 138 KB PDF document
i, GX 1109.pdf Oct 9, 2018 at 9:11 PM 1.3MB PDF document
Ei Movies .) GX 1110.pdf Oct 9, 2018 at 9:12 PM 1.3MB PDF document
A; Applications ) GX 1111.pdf Oct 9, 2018 at 9:12 PM 1.2MB PDF document
[5 GX 1112.pdf Oct 9, 2018 at 9:12 PM 5.4 MB PDF document
iCloud fa! GX 1113.pdf Oct 9, 2018 at 9:13 PM 54KB PDF document
mf Documents ~), GX 1114.pdf Oct 9, 2078 at 9:13 PM 52 KB PDF document
@ 8 GX 1115.pdf Oct 9, 2018 at 9:13 PM 8MB- PDF document
es & GX 1116.pdf Oct 9, 2078 at 9:14 PM 8.2 MB PDF document
© iCloud Drive \) GX 1117.pdf Oct 9, 2018 at 9:14 PM 529KB PDF document
. 4 GX 1118.pdf Oct 9, 2018 at 9:14 PM 9.1 MB PDF document
™ GX 1119.pdf Oct 9, 2018 at 9:14 PM 207 KB PDF document
Sam's Mac... f. Gx 1120.pat Oct 9, 2018 at 9:15 PM 73KB PDF document
© Remote Disc Bp GX 1121.pdf Oct 9, 2018 at 9:15 PM 1.1 MB PDF document
Macintosh... «) GX 1122.pdf Oct 9, 2018 at 9:15 PM 573 KB PDF document
.. GX 1123.pdf Oct 9, 2018 at 9:15 PM 463KB PDF document
L) music = ) GX 1124.pdf Oct 9, 2018 at 9:15 PM 545KB PDF document
Shared . GX 1125.pdf Oct 9, 2018 at 9:16 PM 563KB PDF document
«, GX 1126.pdf Oct 9, 2078 at 9:16 PM 409 KB PDF document
oe Racoon ..) GX 1127.pdf Oct 9, 2018 at 9:16 PM 50 KB PDF document
Tags , GX 1128.pdf Oct 9, 2018 at 9:16 PM 26KB PDF document
fs GX 1129.pdf Oct 9, 2018 at 9:16 PM 62KB PDF document
p GX 1130.pdf Oct 9, 2078 at 9:17 PM 700 KB PDF document
.) GX 1131.pdf Oct 9, 2018 at 9:17 PM 280KB PDF document
«, GX 1132.pdf Oct 9, 2078 at 9:17 PM 47 KB PDF document
s GX 1133.pdt Oct 9, 2018 at 9:17 PM 49 KB PDF document
= GX 1134.pdf Oct 9, 2018 at 9:18 PM 496 KB PDF document
3 GX 1135.pdf Oct 9, 2018 at 9:18 PM 1.8MB PDF document
~. GX 1136.pdf Oct 9, 2018 at 9:18 PM 27 KB PDF document
bE GX 1137.pdf Oct 9, 2018 at 9:18 PM 61KB PDF document
~, GX 1138.pdf Oct 9, 2018 at 9:19 PM 407 KB PDF document
b GX 1139.pdf Oct 9, 2018 at 9:19 PM 46KB PDF document
«, GX 1140.pdf Oct 9, 2018 at 9:19 PM_ 175 KB PDF document

391 items, 19.53 GB available
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 11 of 42

@ Finder File Edit View Go Window Help

9536 0

S wd) 100% i

FriOct12 10:28 Q @ =

 

 

 

 

 

 

“@a0 {™ _Government Exhibits
< be B OD Won) | Bey || eri) ol St el Q Search
Favorites Name “Date Modified Size Kind
3 Dropbox .) GX 1133.pdf Oct 9, 2018 at 9:17 PM 49KB PDF document
7 E GX 1134.pdf Oct 9, 2018 at 9:18 PM 496 KB PDF document
Q Music {3 GX 1135.pdf Oct 9, 2018 at 9:18 PM 1.8MB PDF document
{@) Pictures «, GX 1136.pdf Oct 9, 2018 at 9:18 PM 27 KB PDF document
Recents 6 GX 1137.pdf Oct 9, 2018 at 9:18 PM 61KB PDF document
5 , GX 1138.pdf Oct 9, 2018 at 9:19 PM 407 KB PDF document
© AirDrop [) 6x 1139.pat Oct 9, 2018 at 9:19 PM 46KB PDF document
oO Downloads , GX 1140.pdf Oct 9, 2018 at 9:19 PM 175KB PDF document
GH Desktop . GX 1141.pdf Oct 9, 2018 at 9:19 PM 65KB PDF document
E. GX 1142.pdf Oct 9, 2018 at 9:20 PM 2MB PDF document
FE Movies y (2018.10.10 Today at 10:28 AM -- Folder
PY Applications y {0} 1200 SERIES - S. Ketabchi Tower Computer Oct 10, 2018 at 8:03 PM -- Folder
| GX 1201.pdf Oct 10, 2018 at 9:12 AM 76KB PDF document
iCloud =, GX 1202.pdf Oct 10, 2018 at 9:12 AM 95KB PDF document
mf Documents FE GX 1203.pdf Oct 10, 2018 at 9:12 AM 213KB PDF document
& Desktop fe GX 1204.pdf Oct 10, 2018 at 9:12 AM 119 KB PDF document
A GX 1205.pdf Oct 10, 2018 at 9:13 AM 1.4MB PDF document
© iCloud Drive f. GX 1206.pdf Oct 10, 2018 at 9:28 AM 18.7MB PDF document
Devi bo GX 1207.pdf Oct 10, 2018 at 9:29 AM 43 KB PDF document
. GX 1208.pdf Oct 10, 2018 at 9:29 AM 67KB PDF document
Sam's Mac... bE GX 1209.pdf Oct 10, 2018 at 9:30 AM 113KB PDF document
© Remote Disc Fe GX 1210.pdf Oct 10, 2018 at 9:32 AM 1.4MB PDF document
Macintosh... BE GX 1211.pdf Oct 10, 2018 at 9:32 AM 84KB PDF document
: fe GX 1212.pdf Oct 10, 2018 at 9:33 AM 131 KB PDF document
EL) music = # [| Gx 1213.pat Oct 10, 2018 at 9:33 AM 53KB PDF document
Shared 8 GX 1214.pdf Oct 10, 2018 at 9:35 AM 32KB PDF document
@ i pb GX 1215.pdf Oct 10, 2018 at 9:47 AM 1.5 MB PDF document
«. GX 1216.pdf Oct 10, 2018 at 9:38 AM 47 KB PDF document
Tags [| GX 1217.pdf Oct 10, 2018 at 9:38 AM 3MB PDF document
fh GX 1218.pdf Oct 10, 2018 at 9:38 AM 3.7 MB PDF document
BE GX 1219.pdf Oct 10, 2018 at 9:39 AM 51KB PDF document
~= GX 1220.pdf Oct 10, 2018 at 9:39 AM 131 KB PDF document
y (1300 SERIES - S. Ketabchi Hard Drive Oct 10, 2018 at 8:03 PM -~- Folder
FE GX 1301.pdf Oct 10, 2018 at 11:21 AM 26 KB PDF document
~) GX 1302.pdf Oct 10, 2018 at 11:21 AM 67KB PDF document
«), GX 1303.pdf Oct 10, 2018 at 11:21 AM 49 KB PDF document
~, GX 1304.pdf Oct 10, 2018 at 11:21 AM 44KB PDF document
| GX 1305.pdf Oct 10, 2018 at 11:22 AM 67 KB PDF document
\«. GX 1306.pdf Oct 10, 2018 at 11:22 AM 22KB PDF document
[. GX 1307.paf Oct 10, 2018 at 11:22 AM 53KB PDF document
~| GX 1308.pdf_ Oct. 10, 2018 at 11:22 AM_ 26KB PDF document_

455 items, 19.53 GB available
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 12 of 42

@ Finder File Edit View Go Window Help

9536 0

S wf) 100% i

FriOct12 10:28 Q @:=

 

 

 

 

 

SE

[2] 3504-24 2018.10.01 13.27.VOB

459 items, 19.53 GB available

“@a0 {™ _Government Exhibits
< ET BB OD to) | Bey my fl 3 Q Search

Favorites Name * Date Modified Size Kind
le, VA love.pur UCT IU, ZUIO at ThZz aM zu nD POr OUCUITETIC
33 Dropbox F. Gx 1309.pat Oct 10, 2018 at 11:23 AM 42KB PDF document
Jd Music F GX 1310.pdf Oct 10, 2018 at 11:23 AM 45KB PDF document
iy Pictures = GX 1311.pdf Oct 10, 2018 at 11:23 AM 33KB PDF document
GX 1312.pdf Oct 10, 2018 at 11:23 AM 44KB PDF document
Recents . GX 1313.pdf Oct 10, 2018 at 11:23 AM 27KB PDF document
© AirDrop . GX 1314.pdf Oct 10, 2018 at 11:23 AM 27KB PDF document
.) GX 1315.pdf Oct 10, 2018 at 11:24 AM 26KB PDF document
© Downloads ox 1316.paf Oct 10, 2018 at 11:24 AM 45KB PDF document
[i Desktop ... GX 1317.pdf Oct 10, 2018 at 11:24 AM 26KB PDF document
A Movies F Gx 1318.paf Oct 10, 2018 at 11:24 AM 47KB PDF document
E ..) GX 1319.pdf Oct 10, 2018 at 11:25 AM 26KB PDF document
A Applications ..) GX 1320.pdt Oct 10, 2018 at 11:25 AM 27KB PDF document
iCloud ~~ GX 1321.pdf Oct 10, 2018 at 11:25 AM 27 KB PDF document
Mr decunents | i GX 1322.pdf Oct 10, 2018 at 11:25 AM 44KB PDF document
| [> GX 1323.paf Oct 10, 2018 at 11:25 AM 54KB PDF document
(| Desktop = GX 1324.paf Oct 10, 2018 at 11:26 AM 63KB PDF document
© iCloud Drive | [> GX 1325.pdf Oct 10, 2018 at 11:26 AM 48KB PDF document
| f) Gx 1326.pdf Oct 10, 2018 at 11:26 AM 48KB PDF document
Devices | ..) GX 1327.pdf Oct 10, 2018 at 11:26 AM 26KB PDF document
Sam's Mac... =» GX 1328.pdf Oct 10, 2018 at 11:27 AM 76KB PDF document
© Remote Dise | “ GX 1329.pdf Oct 10, 2018 at 11:27 AM 71 KB PDF document
| =, GX 1330.pdf Oct 10, 2018 at 11:27 AM 83KB PDF document
Macintosh... .. GX 1331.pdf Oct 10, 2018 at 11:27 AM 29KB PDF document
Q music s | ) GX 1332.pdf Oct 10, 2018 at 11:27 AM 30KB PDF document
... GX 1333.pdf Oct 10, 2018 at 11:28 AM 46KB PDF document
Shared | ..) GX 1334.padf Oct 10, 2018 at 11:28 AM 176KB PDF document
@ reception | WW GX 1335.paf Oct 10, 2018 at 11:29 AM 28KB PDF document
GX 1336.pdf Oct 10, 2018 at 11:29 AM 31KB PDF document
_ | F. Gx 1337.pdf Oct 10, 2018 at 11:29 AM 28KB PDF document
| [. GX 1338.paf Oct 10, 2018 at 11:30 AM 34KB PDF document
| 5 GX 1339.pdf Oct 10, 2018 at 11:30 AM S6KB PDF document
=; GX 1340.pdf Oct 10, 2018 at 11:30 AM 68K8 PDF document
& GX 1341.pdf Oct 10, 2018 at 11:30 AM 74KB PDF document
[: Gx 1342.paf Oct 10, 2018 at 11:30 AM 61KB PDF document

vy © 2018.10.11 Production Yesterday at 7:56 PM -- Folder

f. GX 123-T.pdf Yesterday at 4:38 PM 45KB PDF document
B GX 124-T.pdf Yesterday at 4:38 PM 30 KB PDF document
5 GX 125-T.pdf Yesterday at 4:39 PM 31 KB PDF document
.. GX 132.pdf Yesterday at 4:32 PM 62KB PDF document
Dec 31, 2006 at 3:00 PM 996.4MB8  VOBFil...Video)
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 13 of 42

 

 

 

 

 

 

@ Finder File Edit View Go Window Help 9Hwo O &} wg) 100%!) FriOct12 10:28 Q @ =
“@a0 {™ _Government Exhibits
< ET B OD Won) | Bey || el) ol 3 Q Search

Favorites Name * _ Date Modified Size Kind
3 Broption: F GX 1310.pdf Oct 10, 2018 at 11:23 AM 45KB PDF document
| GX 1311.pdf Oct 10, 2018 at 11:23 AM 33 KB PDF document
fi Music E GX 1312.pdf Oct 10, 2018 at 11:23 AM 44KB PDF document
(@ Pictures ~. GX 1313.pdf Oct 10, 2018 at 11:23 AM 27KB PDF document
= i. GX 1314.pdf Oct 10, 2018 at 11:23 AM 27KB PDF document
Raceres: ~) GX 1315.pdf Oct 10, 2018 at 11:24 AM 26KB PDF document
© AirDrop GX 1316.pdf Oct 10, 2018 at 11:24 AM 45KB PDF document
° Downloads «), GX 1317.pdf Oct 10, 2018 at 11:24 AM 26KB PDF document
E GX 1318.pdf Oct 10, 2018 at 11:24 AM 47 KB PDF document
Gj Desktop ..) GX 1319.pdt Oct 10, 2018 at 11:25 AM 26KB PDF document
| Movies \..) GX 1320.pdf Oct 10, 2018 at 11:25 AM 27KB PDF document
Ay Applications ss GX 1321.pdf Oct 10, 2018 at 11:25 AM 27KB PDF document
Ei GX 1322.pdf Oct 10, 2018 at 11:25 AM 44KB PDF document
iCloud bE GX 1323.pdf Oct 10, 2018 at 11:25 AM 54KB PDF document
[® Documents = GX 1324.paf Oct 10, 2018 at 11:26 AM 63KB PDF document
[. GX 1325.pdf Oct 10, 2018 at 11:26 AM 48KB PDF document
BS Desktop | ia} GX 1326.pdf Oct 10, 2018 at 11:26 AM 48KB PDF document
a iCloud D... ® | | GX 1327.pdf Oct 10, 2018 at 11:26 AM 26 KB PDF document
i =, GX 1328.pdf Oct 10, 2018 at 11:27 AM 76 KB PDF document
Payices =; GX 1329.pdf Oct 10, 2018 at 11:27 AM 71 KB PDF document
Sam's Mac... = GX 1330.pdf Oct-10, 2018 at 11:27 AM 83KB PDF document
© Remote Disc | ) GX 1331.pdf Oct 10, 2018 at 11:27 AM 29KB PDF document
~ . «, GX 1332.pdf Oct 10, 2018 at 11:27 AM 30KB PDF document
Machanen-: «, GX 1333.pdf Oct 10, 2018 at 11:28 AM 46KB PDF document
Q music = |.) GX 1334.pdf Oct 10, 2018 at 11:28 AM 176KB PDF document
chased B GX 1335.pdf Oct 10, 2018 at 11:29 AM 28KB PDF document
E GX 1336.pdf Oct 10, 2018 at 11:29 AM 31 KB PDF document
®& reception Fi Gx 1337.paf Oct 10, 2018 at 11:29 AM 29KB PDF document
Tags J GX 1338.pdf Oct 10, 2018 at 17:30 AM 34KB PDF document
=, GX 1339.pdf Oct 10, 2018 at 11:30 AM S96KB PDF document
=, GX 1340.pdf Oct 10, 2018 at 11:30 AM 68KB PDF document
we GX 1341.pdf Oct 10, 2018 at 11:30 AM 74 KB PDF document
Es GX 1342.pdf Oct 10, 2018 at 11:30 AM 61KB PDF document

_¥ 0) 2018.10.11 Production Yesterday at 7:56 PM -- Folder

{5 GX 123-T.pdf Yesterday at 4:38 PM 45KB PDF document
Gi GX 124-T.pdf Yesterday at 4:38 PM 30KB PDF document
{i GX 125-T.pdf Yesterday at 4:39 PM 31KB PDF document
«. GX 132.pdf Yesterday at 4:32 PM 62KB PDF document
Fs 3504-24 2018,10.01 13.27VOB Dec 31, 2006 at 3:00 PM 996.4MB  VOBFil...Video)
[aI 3504-25 2018.10.01 14.04.VOB Dec 31, 2006 at 3:00 PM 1.07GB VOBFil...Video)
[a 3504-26 2018.10.01 14.34.VOB Dec 31, 2006 at 3:00 PM 901.6 MB VOB Fil... Video)

459 items, 19.53 GB available
Case 1:17-cr-00243-SHS

Document 298-1 Filed 10/12/18 Page 14 of 42

 

 

 

 

 

@ Finder File Edit View Go Window Help Bio 5 > @)) 100% Mm") FriOct12 10:29 Q @:=
@00 fm 3500
< pa B OD Woy) | Bey) wey of wy Q Search
Favorites Name “ _ Date Modified Size Kind
= Dropbox vy ©) 2018.09.24 Production Sep 28, 2018 at 1:39 PM -- Folder
n Music > a 3504 Charlene Foster Sep 28, 2018 at 1:41 PM -- Folder
> |) 3505 Blake Foster Oct 1, 2018 at 1:03 PM -- Folder
i) Pictures y [2018.10.01 Production Oct 1, 2018 at 1:03 PM -- Folder
=| [) 3504-22.pat Oct 1, 2018 at 7:02 AM 50KB PDF document
c ie 3505-11.pdf Sep 28, 2018 at 6:38 AM 757 KB PDF document
© AirDrop 3505-12.pdf Oct 1, 2018 at 8:35 AM 3.9MB PDF document
oO Downloads vy {) 2018.10.09 Production (3500) Yesterday at 6:20 PM -- Folder
Gl Desktop > [3502 - Michael Finocchiaro Yesterday at 5:37 PM -- Folder
; > [) 2018.10.10 Production (3500 Additional) Yesterday at 6:26 PM -- Folder
i Movies > [) 2018.10.10 Production (3500 Not-testifying) Yesterday at 8:23 PM -- Folder
7; Applications > ©) 2018.10.11 Production Yesterday at 7:56 PM -- Folder
> (0) 3501 - William Sinclair Yesterday at 6:20 PM -- Folder
iCloud [> 3502-all.pdf Yesterday at 10:02 AM 35.1MB PDF document
[§) Documents > (0) 3503 - Brooke Marcus Yesterday at 7:56 PM -- Folder
@ Desktop » [) 3504 Charlene Foster Yesterday at 6:22 PM -- Folder
| BE 3504-22.pdf Sep 30, 2018 at 5:38 PM 50KB PDF document
© iCloud Drive [> 3504-23.pat Oct 4, 2018 at 7:36 AM 1.5MB PDF document
main > (9) 3505 Blake Foster Yesterday at 6:22 PM -- Folder
Earn Aen > [9 3506 - Jane Thompson Yesterday at 6:24 PM ~ Folder
» [3507 - Anthony Giattino Yesterday at 6:19 PM -- Folder
© Remote Disc » (0) 3508 - David Kandar Yesterday at 6:19 PM -- Folder
Macintosh...  ” [) 3509 - Jo Anne La Morte Yesterday at 6:21 PM -- Folder
_ ma” |) 3510 - Joseph Freeland Yesterday at 6:20 PM -- Folder
L) music = » (1) 3511 - Diane Weissenberger Yesterday at 6:21 PM -- Folder
Shared » (0) 3512 - Hayley Kronthal Yesterday at 6:20 PM -~- Folder
(@ reception
Tags

26 items, 19.52 GB available
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 15 of 42

 

 

 

 

 

¥_ §) 2018.10.09 Production (3500)

> {0} 3502 - Michael Finocchiaro

_» §98-2018.10.10 Productian (2500 Additional)

57 items, 19.52 GB available

Yesterday at 6:20 PM
Yesterday at 5:37 PM
Yesterday at #:26 PM

@ Finder File Edit View Go Window Help 9Hwo O #} wg) 100% f!) FriOct12 10:29 Q @ =
@00 fm 3500
< ET B OD ol | Bey wey 3 Q Search
Favorites Name * Date Modified Size Kind
23 Dropbox y (©) 2018.09.24 Production Today at 10:29 AM -- Folder
n Khisio v (0) 3504 Charlene Foster Sep 28, 2018 at 1:41 PM -- Folder
6 3504-01.pdf Sep 24, 2018 at 8:09 AM 3.6 MB PDF document
(@ Pictures b 3504-02.paf Sep 24, 2018 at 8:10 AM 3.7 MB PDF document
Recents BE 3504-03.pdf Sep 24, 2018 at 8:10 AM 4.2MB PDF document
c B 3504-04.pdf Sep 24, 2018 at 8:17 AM 15.5 MB PDF document
® AirDrop bp 3504-05.padf Sep 24, 2018 at 8:19 AM 2.8MB PDF document
oO Downloads Bb 3504-06.pdf Sep 24, 2018 at 8:19 AM 590KB PDF document
fl Desktop £ 3504-07.pdf Sep 24, 2018 at 8:20 AM 2.9MB PDF document
' fA 3504-08.pdf Sep 24, 2018 at 8:20 AM 1.2MB PDF document
Hi Movies [/ 3504-09.paf Sep 24, 2018 at 8:21 AM 2.2MB PDF document
7 Applications [> 3504-10.paf Sep 24, 2018 at 8:21 AM 1.2MB PDF document
fi 3504-11.pdf Sep 24, 2018 at 8:22 AM 3.5MB PDF document
iCloud £)) 3504-12.pdf Sep 24, 2018 at 8:26 AM 873KB PDF document
mf Documents .. 3504-13.pdf Sep 24, 2018 at 8:26. AM 951KB PDF document
@ Desktop © 3504-14.pdf Sep 24, 2018 at 8:27 AM 998KB PDF document
| p 3504-15. pdf Sep 24, 2018 at 8:27 AM 6.1MB PDF document
© iCloud Drive FS 3504-16.paf Sep 24, 2018 at 8:28 AM 5.7MB PDF document
Devices fA 3504-17.pdf Sep 24, 2018 at 8:28 AM 3.7 MB PDF document
Sam's Mac... ts) 3504-18. pdf Sep 24, 2018 at 8:28 AM 648KB PDF document
B 3504-19. pdf Sep 24, 2018 at 8:29 AM 1MB PDF document
© Remote Disc f> 3504-20.pdf Sep 24, 2018 at 8:30 AM 5MB PDF document
Macintosh... [> 3504-21.pdf Sep 24, 2018 at 8:30 AM 1.5MB PDF document
or %~ y (0) 3505 Blake Foster Oct 1, 2018 at 1:03 PM -- Folder
L) music = ©, 3505-01.pdf Sep 24, 2018 at 7:48 AM 703KB PDF document
Shared 3505-02.pdf Sep 24, 2018 at 7:49 AM 20.1MB PDF document
@ reception & 3505-03.pdf Sep 24, 2018 at 7:50 AM 1.7MB PDF document
~~, 3505-04.pdf Sep 24, 2018 at 7:51AM 557 KB PDF document
Tags .~) 3505-05.pdf Sep 24, 2018 at 7:51 AM 558KB PDF document
i 3505-06.pdf Sep 24, 2018 at 7:51 AM 570 KB PDF document
{4 3505-07.pdf Sep 24, 2018 at 7:52 AM 575KB PDF document
«| 3505-08.pdf Sep 24, 2018 at 7:53 AM 902KB PDF document
.~ 3505-09.pdf Sep 24, 2018 at 8:02 AM 638KB PDF document
~| 3505-10.pdf Sep 25, 2018 at 11:45 AM 113 KB PDF document
_-y (8) 2018.10.01 Production Oct 1, 2018 at 1:03 PM -- Folder
fo 3504-22.pdf Oct 1, 2018 at 7:02 AM 50KB PDF document
ey 3505-11.pdf Sep 28, 2018 at 6:38 AM 757 KB PDF document
3505-12.pdf Oct 1, 2018 at 8:35 AM 3.9MB PDF document

Folder
Folder
Folder
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 16 of 42

 

 

 

 

 

| > (9) 2018.10.10 Production (3500 Not-testifying)
|» (1) 2018.10.11 Production
> [1.3501 - William Sinclair

92 items, 19.52 GB available

Yesterday at 8:23 PM
Yesterday at 7:56 PM
Yesterday at 6:20 PM

@ Finder File Edit View Go Window Help 9Hwo O #} @)) 100% f!) FriOct12 10:29 Q @ =
@00 fm 3500
< 88 Ee OD Wo | Bey) wey yl Q Search
Favorites Name “ Date Modified Size Kind
3 Dropbox y ©) 2018.10.09 Production (3500) Yesterday at 6:20 PM -- Folder
| v (0) 3502 - Michael Finocchiaro Yesterday at 5:37 PM -- Folder
2) Music |) 3502-01.paf Oct 8, 2018 at 3:00 PM 1.1MB PDF document
(@) Pictures [> 3502-02.pdf Oct 8, 2018 at 3:00 PM 1.7MB PDF document
Recents i 3502-03.pdf Oct 8, 2018 at 3:00 PM 5.2MB PDF document
, [) 3502-04.paf Oct 8, 2018 at 3:01 PM 4MB PDF document
@ AirDrop [)) 3502-05.paf Oct 8, 2018 at 3:01 PM 1.3MB PDF document
oO Downloads ia 3502-06.pdf Oct 8, 2018 at 3:01 PM 2.4 MB PDF document
GI Desktop f) 3502-07.paf Oct 8, 2018 at 3:02 PM 4.6MB PDF document
bE 3502-08.pdf Oct 8, 2018 at 3:02 PM 13.8MB PDF document
FE Movies f) 3502-09.pdf Oct 8, 2018 at 3:02 PM 1.6M8 PDF document
7s Applications ..) 3502-10.pdf Oct 8, 2018 at 3:03 PM 901KB PDF document
[| 3502-11.pdf Oct 8, 2018 at 3:03 PM 1.6MB PDF document
iCloud .) 3502-12.pdf Oct 8, 2018 at 3:03 PM 792KB PDF document
[§) Documents f[ 3502-13.pdt Oct 8, 2018 at 3:04 PM 2.2MB PDF document
Bl Desktop | 3502-14.pdf Oct 8, 2018 at 3:04 PM 606 KB PDF document
ffi 3502-15.pdf Oct 8, 2018 at 3:04 PM 2.6MB PDF document
© iCloud Drive [© 3502-16.pdt Oct 9, 2018 at 6:26 PM 646KB PDF document
Devi | v oo. Production (3500 Additional) Yesterday at 6:26 PM -- Folder
~ 3501-01.padf Oct 10, 2018 at 9:44 AM 724KB PDF document
eee | [| 3501-31.paf Oct 10, 2018 at 3:56 PM 3.1MB PDF document
© Remote Disc | f) 3501-32.pdf Oct 10, 2018 at 3:57 PM 3.2MB PDF document
Macintosh... | fF 3501-33.paf Oct 10, 2018 at 3:57 PM 661KB PDF document
oe | ff 3501-34.pdf Oct 10, 2018 at 3:58 PM 681 KB PDF document
L music = | {) 3501-35.paf Oct 10, 2018 at 5:21 PM 2.3MB PDF document
Shared | [> 3502-17.pdf Oct 10, 2018 at 4:08 PM 861KB PDF document
= ti | [j 3502-18.paf Oct 10, 2018 at 5:24 PM 2.2MB PDF document
| [> 3503-39.paf Oct 10, 2018 at 4:03 PM 680 KB PDF document
Tags | 3504-27.pdf Oct 10, 2018 at 4:17 PM 680KB PDF document
| f 3505-13.paf Oct 10, 2018 at 7:54 PM 722KB PDF document
f) 3505-14.pdf Oct 10, 2018 at 7:55 PM 742KB PDF document
| =) 3506-32.paf Oct 10, 2018 at 4:28 PM 1.4MB PDF document
‘5 3506-33.pdf Oct 10, 2018 at 4:30 PM 760 KB PDF document
f) 3508-11.paf Oct 10, 2018 at 4:06 PM 722KB PDF document
fi 3511-40. pdf Oct 10, 2018 at 4:12 PM 675KB PDF document
() 3511-41.pdf Oct 10, 2018 at 5:04 PM 871KB PDF document
{) 3588-15.pdf Oct 10, 2018 at 5:27 PM 2.1MB PDF document
[j 3604-35.paf Oct 10, 2018 at 5:28 PM 2.2MB PDF document

Folder
Folder
Folder

 
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 17 of 42

@ Finder File Edit View Go Window Help

@S )) 100% i

FriOct12 10:30 Q @:=

 

 

 

 

 

 

 

152 items, 19.52 GB available

@00 fm 3500
< Ey Ee OD iio) | Bey | Ry wv Q Search
Favorites Name Date Modified Size Kind
3 Dropbox v & 2018.10.10 Production (3500 Not-testifying) Yesterday at 8:23 PM ~- Folder
7 v [0) 3515 Alice Gothgen Oct 10, 2018 at 8:42 PM -~ Folder
Q Music | 3515-01.pdf Oct 9, 2018 at 4:43 PM 1.4MB PDF document
{@) Pictures y (0) 3516 Anais Calderon Oct 10, 2018 at 8:44 PM -- Folder
bE) 3516-01.pdf Oct 9, 2018 at 4:45 PM 1.3MB PDF document
[ 3516-02.paf Oct 10, 2018 at 1:51 PM 4.6MB = PDF document
@ AirDrop y (0) 3517 Annetta Shingleton Oct 10, 2018 at 8:44 PM -- Folder
© Downloads [> 3517-01.pdf Oct 9, 2018 at 4:47 PM 3.1MB PDF document
BS Desktop : > 3517-02.pdf Oct 9, 2018 at 4:48 PM 1.6 MB PDF document
v 3518 Arlene Aliano Oct 10, 2018 at 8:42 PM -~ Folder
EF Movies |) 3518-01.pdf Oct 9, 2018 at 4:50 PM 1.5MB PDF document
>; Applications ¥ [1 3519 Atabu Otobo Oct 10, 2018 at 8:44 PM -- Folder
.) 3519-01.pdf Oct 9, 2018 at 4:53 PM S10KB PDF document
iCloud = 3519-02.pdf Oct 9, 2018 at 4:53 PM 722KB PDF document
mo Documents . 3519-03.pdf Oct 9, 2018 at 4:54 PM 972KB PDF document
& Desktop . B 3519-04.pdf Oct 9, 2078 at 4:54 PM 3.1 MB PDF document
v (0) 3520 Barbara Bell Oct 10, 2018 at 8:42 PM -~- Folder
© iCloud Drive - 3520-01.pdf Oct 9, 2018 at 4:57 PM 1MB PDF document
: =» 3520-02.pdf Oct 9, 2018 at 4:58 PM 1.2 MB PDF document
y (0) 3521 Barbara Karn Oct 10, 2018 at 8:44 PM -- Folder
Sam's Mac... pb 3521-01.pdf Oct 9, 2018 at 5:08 PM 2.7MB PDF document
© Remote Disc fi 3521-02.pdf Oct 9, 2018 at 4:59 PM 4.9MB PDF document
Macintosh : P 3521-03.pdf Oct 9, 2018 at 5:00 PM 7.1MB PDF document
: v (0) 3522 Barbara Land Oct 10, 2018 at 8:42 PM -~- Folder
O music = = 3522-01.pdf Oct 9, 2018 at 5:01 PM 910KB PDF document
Shared fo 3522-02.pdf Oct 9, 2018 at 5:02 PM 1.3MB PDF document
@ desktop-de... v fi 3524 Betty Aultman Oct 10, 2018 at 8:43 PM -- Folder
> (3523 Barbara Younglove Oct 10, 2018 at 8:43 PM -- Folder
i reception & 3524-01.pdf Oct 9, 2018 at 5:05 PM 1.3MB PDF document
. 3524-02.pdf Oct 9, 2018 at 5:06 PM 2.2 MB PDF document
es =» 3524-03.pdf Oct 9, 2018 at 5:06 PM 1.2MB PDF document
v (0) 3525 Betty Marcus Oct 10, 2018 at 8:42 PM ~ Folder
PF) 3525-01.pdf Oct 9, 2018 at 5:10 PM 1.5MB PDF document
| 3525-02.pdf Oct 9, 2018 at 5:10 PM 1.6MB PDF document
v [3526 Brenda Kobosky Oct 10, 2018 at 8:44 PM -- Folder
~ 3526-01.pdf Oct 9, 2078 at 5:12 PM 726 KB PDF document
& 3526-02.pdf Oct 9, 2018 at 5:12 PM 3.1MB PDF document
=» 3526-03.pdf Oct 9, 2078 at 5:13 PM 1.3 MB PDF document
y [3527 Brian Shalansky Oct 10, 2018 at 8:42 PM -- Folder
A 3527-01.pdf Oct 9, 2018 at 5:18 PM 729KB PDF document
f 3527-02.pdf Oct 9, 2018 at 5:19 PM S46 KB PDF document.
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 18 of 42

@ Finder File Edit View Go Window Help

9536 0

S wf) 100% i

FriOct12 10:30 Q @ :=

 

 

 

 

 

 

f) 3528-25.pdf
3528-26.pdf
3528-27.pdf
3528-28.pdf
3528-29.pdf
3528-30.pdf
3528-31.pdf
3528-32.pdf
3528-33.pdf
| 3528-34.pdf
3528-35.0df _

Crt ore

tall

=
f

|

197 items, 19.52 GB available

Oct 10, 2018 at 10:59 AM
Oct 10, 2018 at 10:59 AM
Oct 10, 2018 at 10:59 AM
Oct 10, 2018 at 10:59 AM
Oct 10, 2018 at 10:59 AM
Oct 10, 2018 at 10:59 AM
Oct 10, 2018 at 10:59 AM
Oct 10, 2018 at 10:59 AM
Oct 10, 2018 at 10:59 AM
Oct 10, 2018 at 10:59 AM
Oct 10.2018 at 10:59 AM

@ea0 [m 3500
< ET B OD Wo | Bey) wey 3 Q Search
Favorites Name * Date Modified Size Kind
= Dropbox y [3527 Brian Shalansky Oct 10, 2018 at 8:42 PM -- Folder
TI Music f) 3527-01.pdf Oct 9, 2018 at 5:18 PM 729KB PDF document
[)\ 3527-02.pdf Oct 9, 2018 at 5:19 PM 946KB PDF document
i) Pictures f 3527-03.pdf Oct 9, 2018 at 5:21 PM 1.8MB PDF document
Recents fF) 3527-04.pat Oct 10, 2018 at 3:00 PM 735 KB PDF document
© c v Bo 3528 Carolyn Ratzlaff Oct 10, 2018 at 8:45 PM -- Folder
AirDrop [© 3528-01.pdf Oct 10, 2018 at 10:59 AM 3.4MB PDF document
© Downloads ff] 3528-02.pat Oct 10, 2018 at 10:59 AM 1.3MB PDF document
GI Desktop =» 3528-03.pdf Oct 10, 2018 at 10:59 AM 876KB PDF document
[|] 3528-04.paf Oct 10, 2018 at 10:59 AM 2.5MB PDF document
Hi Movies ..| 3528-05.pdf Oct-10, 2018 at 10:59 AM 889KB PDF document
7; Applications ~ 3528-06.pdf Oct 10, 2018 at 10:59 AM 3MB PDF document
[| 3528-07.pdf Oct 10, 2018 at 10:59 AM 846KB PDF document
iCloud .) 3528-08.pdf Oct 10, 2018 at 10:59 AM 658KB PDF document
[§) Documents f) 3528-09.pdf Oct 10, 2018 at 10:59 AM 4.6MB PDF document
Gl Desktop [> 3528-10.pdf Oct 10, 2018 at 10:59 AM 1.7MB PDF document
| E 3528-11.pdf Oct 10, 2018 at 10:59 AM 7MB PDF document
© iCloud Drive fo 3528-12.pat Oct 10, 2018 at 10:59 AM 4.5MB PDF document
Davicex [) 3528-13.paf Oct 10, 2018 at 10:59 AM 2MB PDF document
“ 3528-14.pdf Oct 10, 2018 at 10:59 AM 2.5MB PDF document
Sam's Mac... t a .
fa 3528-15.pdf Oct 10, 2018 at 10:59 AM 1.2MB PDF document
© Remote Disc f> 3528-16.pat Oct 10, 2018 at 10:59 AM 4MB PDF document
Macintosh... [> 3528-17.paf Oct 10, 2018 at 10:59 AM 3.1MB PDF document
—_ a fS 3528-18.pdf Oct 10, 2018 at 10:59 AM 1.7MB PDF document
L) music = > 3528-19.paf Oct 10, 2018 at 10:59 AM 1.5MB PDF document
‘| 3528-20.pdf Oct 10, 2018 at 10:59 AM 898KB PDF document
Shared
| 3528-21.pdf Oct 10, 2018 at 10:59 AM 1.9MB PDF document
(@ desktop-de
i 3528-22.pdf Oct 10, 2018 at 10:59 AM 1.8MB PDF document
® reception FF 3528-23.pdf Oct 10, 2018 at 10:59 AM 1.9MB PDF document
“ [> 3528-24.pdt Oct 10, 2018 at 10:59 AM 1.5MB PDF document

2.4MB PDF document
2.8M8 PDF document
1.8MB PDF document
3.2MB PDF document
867 KB PDF document

74.5MB PDF document

761 KB PDF document
1.7MB PDF document
780KB PDF document
1.3MB PDF document
2.7 MB PDE dacument
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 19 of 42

 

 

 

 

 

229 items, 19.52 GB available

@ Finder File Edit View Go Window Help 9Hwo O & wg) 100%!) FriOct12 10:30 Q @ =
@00 fm 3500
< 8e B 10 iol, | Bey | Ry wv Q Search
Favorites Name * _ Date Modified Size Kind
Fe 3528-35.par UCT IU, ZUTS at 10-59 AM Z.7 MB POF cocument
3 Dropbox f 3528-36.pdf Oct 10, 2018 at 10:59 AM 3.8MB PDF document
Q Music fF) 3528-37.paf Oct 10, 2018 at 10:59 AM 1.1MB PDF document
i@ Pictures FE 3528-38.pdf Oct 10, 2018 at 10:59 AM 2.4MB PDF document
_ f> 3528-39.pdf Oct 10, 2018 at 10:59 AM 1.6MB PDF document
Recents f) 3528-40.pdf Oct 10, 2018 at 10:59 AM 1.1MB PDF document
© AirDrop E 3528-41.pdf Oct 10, 2018 at 10:59 AM 5.3MB PDF document
o Dewnloads E 3528-42.pdf Oct 10, 2018 at 10:59 AM 2MB- PDF document
PF 3528-43.pdf Oct 10, 2018 at 10:59 AM 2.3MB PDF document
[& Desktop FP 3528-44.pdf Oct 10, 2018 at 10:59 AM 1.5MB PDF document
& movies fH) 3528-45.xIsx Jan 16, 2018 at 6:11 AM 13KB  Micros...k (.xIsx)
~ y [3529 Charles Bullock Oct 10, 2018 at 8:43 PM -- Folder
7 Applications £) 3529-01.pdf Oct 10, 2018 at 9:40 AM 2.3MB PDF document
iCloud | 3529-02.pdf Oct 10, 2018 at 9:40 AM 931KB PDF document
® Daninents | bo 3529-03.pdf Oct 10, 2018 at 1:50 PM 1.4MB PDF document
| a 3529-04.pdf Oct 10, 2018 at 2:49 PM 742KB PDF document
© Desktop __-¥ [13530 Chris Giuliano (Bergen Co Consumer Affairs) Oct 10, 2018 at 8:41 PM — Folder
<> iCloud Drive | ~~) 3530-01.pdf Oct 10, 2018 at 10:48 AM 696KB PDF document
| y (3531 Christine Klevjord Oct 10, 2018 at 8:42 PM -- Folder
Devices | .-) 3531-01.pdf Oct 10, 2018 at 10:57 AM 676KB PDF document
Sam's Mac... [> 3531-02.paf Oct 10, 2018 at 10:57 AM 886KB PDF document
© Remote Disc | ~) 3531-03.pdf Oct 10, 2018 at 10:57 AM 692KB PDF document
: y [3532 Cindy Oakley Oct 10, 2018 at 8:43 PM -- Folder
Macintosh... | «, 3532-01.pdf Oct 10, 2018 at 11:31 AM 790 KB PDF document
{ music 4 | [) 3532-02.pdf Oct 10, 2018 at 11:31 AM 1.5MB PDF document
: | | 3532-03.pdf Oct 10, 2018 at 11:31 AM 1.2MB PDF document
Shared | [)) 3532-04.paft Oct 10, 2018 at 11:31 AM 1.3M8 PDF document
(@ desktop-de... [> 3532-05.pdf Oct 10, 2018 at 11:31 AM 3MB PDF document
@ reception vy [3533 Craig Foster Oct 10, 2018 at 8:41 PM -- Folder
.-| 3533-01.pdf Oct 10, 2018 at 11:35 AM 716KB PDF document
Tags y (3534 Daniel Quirk Oct 10, 2018 at 8:45 PM -- Folder
| [> 3534-01.paf Oct 10, 2018 at 1:00 PM 7.7MB PDF document
bp 3534-02.pdf Oct 10, 2018 at 1:00 PM 2.3MB PDF document
f> 3534-03.pdf Oct 10, 2018 at 1:00 PM 7.6MB PDF document
[) 3534-04.pdf Oct 10, 2018 at 1:00 PM 1.4MB PDF document
.-) 3534-05.pdf Oct 10, 2018 at 1:00 PM 784KB PDF document
\.) 3534-06.padf Oct 10, 2018 at 1:00 PM 1MB PDF document
[> 3534-07.pdf Oct 10, 2018 at 3:13 PM 737KB PDF document
vy [0 3535 Danny Lee Oct 10, 2018 at 8:42 PM -- Folder
Bal 3535-01.pdf Oct 10, 2018 at 11:44 AM 980 KB PDF document
i 3535-02.pdf Oct 10, 2018 at 11:44 AM 885 KB PDF document
@ = Finder

File Edit View Go Window Help

Case 1:17-cr-00243-SHS

Document 298-1 Filed 10/12/18 Page 20 of 42

S wf) 100% i

FriOct12 10:30 Q @:=

 

@00

Se Bo tol | sy

 

ze

 

 

 

Favorites
23 Dropbox
Jd Music
{@) Pictures

 

© AirDrop
oO Downloads
[Desktop
| Movies

7: Applications

iCloud
[§) Documents

(| Desktop

> iCloud Drive

Devices

Sam's Mac...
© Remote Disc

Macintosh...

L\ music = *

Shared

(@ desktop-de...

(® reception

ED veorur pur
y {§) 3535 Danny Lee
[> 3535-01.pdf
fi 3535-02.pdf
fi 3535-03.pdf
fi 3535-04.paf
fi 3535-05.paf
Bi 3535-06.pdf
fi 3535-07.pdf
fi 3535-08.pdf
i 3535-09.paf
8 3535-10.pdf
fi 3535-11.pdf

v 3536 Deborah Paniaha

| 3536-01.pdf
_) 3536-02.pdf
[> 3536-03.pdf

<

[> 3537-01.pdf
P) 3537-02.paf
fy 3537-03.paf

<

3538-01.pdf
3538-02.pdf
3538-03.pdf
3538-04.pdf
f°) 3538-05.pdf
Ff 3538-06.paf

ee (TER

y [3.3539 Donald McAdams

+) 3539-01.paf

<

|

[> 3541-01.paf

<4

[) 3542-01.pdf
| 3542-02.pdf
> (0) 3543 Ellis Ullin

a

[) 3537 Dianne Honstein

(1) 3538 Don Norwood

{§§ 3540 Donna Hinspeter
|.) 3540-01-3540-01.pdf
f) 3540-02-3540-02.paf
[> 3540-03-3540-03.paf
f) 3540-04-3540-04.pdf
() 3541 Durk Gescheidle

() 3542 Elise Burger

249 items, 19.52 GB available

Date Modified

Verto, zuTo ot sro rw

Oct 10, 2018 at 8:42 PM
Oct 10, 2018 at 11:44 AM
Oct 10, 2018 at 11:44 AM
Oct 10, 2018 at 11:44 AM
Oct 10, 2018 at 11:44 AM
Oct 10, 2018 at 11:44 AM
Oct 10, 2018 at 11:44 AM
Oct 10, 2018 at 11:44 AM
Oct 10, 2018 at 11:44 AM
Oct 10, 2018 at 11:44 AM
Oct 10, 2018 at 11:44 AM
Oct 10, 2018 at 11:44 AM
Oct 10, 2018 at 8:43 PM
Oct 10, 2018 at 11:46 AM
Oct 10, 2018 at 11:46 AM
Oct 10, 2018 at 11:46 AM
Oct 10, 2018 at 8:44 PM
Oct 10, 2018 at 11:47 AM
Oct 10, 2018 at 11:47 AM
Oct 10, 2018 at 11:47 AM
Oct 10, 2018 at 8:43 PM
Oct 10, 2018 at 11:49 AM
Oct 10, 2018 at 2:43 PM
Oct 10, 2018 at 2:44 PM
Oct 10, 2018 at 2:44 PM
Oct 10, 2018 at 2:44 PM
Oct 10, 2018 at 2:45 PM
Oct 10, 2018 at 8:42 PM
Oct 10, 2018 at 11:50 AM
Oct 10, 2018 at 8:43 PM
Oct 10, 2018 at 1:20 PM

Oct 10, 2018 at 1:21PM

Oct 10, 2018 at 1:21 PM

Oct 10, 2018 at 1:21 PM

Oct 10, 2018 at 8:43 PM
Oct 10, 2018 at 11:52 AM
Oct 10, 2018 at 8:43 PM
Oct 10, 2018 at 11:52 AM
Oct 10, 2018 at 11:52 AM
Oct 10, 2018 at 8:44 PM

Kind

ror vocourrreric
Folder

PDF document
PDF document
PDF document
PDF document
PDF document
PDF document
PDF document
PDF document
PDF document
PDF document
PDF document
Folder

PDF document
PDF document
PDF document
Folder

PDF document
PDF document
PDF document
Folder

PDF document
PDF document
PDF document
PDF document
PDF document
PDF document
Folder

PDF document
Folder

PDF document
PDF document
PDF document
PDF document
Folder

PDF document
Folder

PDF document
PDF document
Folder
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 21 of 42

 

 

 

 

 

 

284 items, 19.52 GB available

@ Finder File Edit View Go Window Help 9Hwso 0 S wg) 100%!) FriOcti2 10:31 Q @ =
@00 fm 3500
< ET |= | OD Won) | Bey || eri) ol 3 Q Search
Favorites Name * Date Modified Size Kind
23 Dropbox y (0) 3543 Ellis Ulin Oct 10, 2018 at 8:44 PM -~ Folder
Tl Music 3543-01.paf Oct 10, 2018 at 12:02 PM 841KB PDF document
£2 3543-02.pdf Oct 10, 2018 at 12:02 PM 1.2MB PDF document
i) Pictures [)) 3543-03.paf Oct 10, 2018 at 12:02 PM 1.5MB PDF document
Recents [> 3543-04.pdf Oct 10, 2018 at 12:02 PM 1.4MB PDF document
; |... 3543-05.pdf Oct 10, 2018 at 12:02 PM 955KB PDF document
@ AirDrop | 3543-06.pdf Oct 10, 2018 at 12:02 PM 928KB PDF document
© Downloads f) 3543-07.paf Oct 10, 2018 at 12:02 PM 1.5MB PDF document
GH Desktop .) 3543-08.paf Oct 10, 2018 at 12:02 PM 974KB PDF document
; |.) 3543-09.pdf Oct 10, 2018 at 12:02 PM 764KB PDF document
A Movies ff) 3543-10.pdf Oct 10, 2018 at 12:02 PM 6.7MB PDF document
PY Applications bp 3543-11.pdf Oct 10, 2018 at 12:02 PM 6.1MB PDF document
[ >) 3544-12.paf Oct 10, 2018 at 2:00 PM 1.2MB PDF document
iCloud [> 3544-13.pdf Oct 10, 2018 at 2:00 PM 896KB PDF document
[§) Documents v (0) 3544 Ester Iglesias Oct 10, 2018 at 8:43 PM ~ Folder
Desktop ..) 3544-01.pdf Oct 10, 2018 at 12:03 PM 805KB PDF document
, | [> 3544-02.pdf Oct 10, 2018 at 12:03 PM 1.5MB PDF document
© iCloud Drive | =» 3544-03.pdf Oct 10, 2018 at 12:03 PM 1.2MB PDF document
Devices | ¥ (3545 Frank Aarongton Oct 10, 2018 at 8:43 PM -- Folder
Earn Aen | [> 3545-01.paf Oct 10, 2018 at 12:05 PM 1.9MB PDF document
| L) 3545-02.paf Oct 10, 2018 at 12:05 PM 902KB PDF document
© Remote Disc () 3545-03.pdf Oct 10, 2018 at 12:05 PM 996KB PDF document
Macintosh... | v [3546 Fred and Christine Berry Oct 10, 2018 at 8:42 PM -- Folder
 wasae i [) 3546-01-3546-01.paf Oct 10, 2018 at 1:26 PM 751 KB PDF document
= ~) 3546-02-3546-02.pdf Oct 10, 2018 at 1:26 PM 1.1MB PDF document
Shared | "") 3546-03-3546-03.pdf Oct 10, 2018 at 1:26 PM 648 KB PDF document
@ desktop-de... | i 3546-04-3546-04.pdf Oct 10, 2018 at 1:26 PM 787KB PDF document
. y (3547 Ginny Westhoman Oct 10, 2018 at 8:42 PM -- Folder
& reception | | 3547-01.pdf Oct 10, 2018 at 12:06 PM 911KB PDF document
eae __¥ [13548 James Cooper Oct 10, 2018 at 8:42 PM -- Folder
| Fi 3548-01.pdf Oct 10, 2018 at 1:28 PM 935KB PDF document
__-y (9) 3549 James Wagner Oct-10, 2018 at 8:42 PM -- Folder
©) 3549-01.pdf Oct 10, 2018 at 12:25 PM 1.1MB PDF document
v (0) 3550 Jeremy Machado Oct 10, 2018 at 8:43 PM -- Folder
[) 3550-01.pdf Oct 10, 2018 at 12:28 PM 1.8MB PDF document
f&- 3550-02.pdf Oct 10, 2018 at 12:28 PM 1.4MB PDF document
[> 3550-03.paf Oct 10, 2018 at 12:28 PM 1.7MB8 PDF document
.) 3550-04.padf Oct 10, 2018 at 12:28 PM 1.3MB PDF document
[> 3550-05.paf Oct 10, 2018 at 12:28 PM 2.1MB PDF document
fF) 3550-06.pdf Oct 10, 2018 at 12:28 PM 2.3MB PDF document
> 2RBN-N7 net Net 10 2018 at 12:28 BM ZONK PL PNE dacument
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 22 of 42

@ Finder File Edit View Go Window Help

9536 0

S wd) 100% i

FriOct12 10:31 Q @ :=

 

 

 

 

 

319 items, 19.52 GB available

@00 fm 3500
< ET Bo WO | Bev) Ry sy Q. Search
Favorites Name “Date Modified Size Kind
23 Dropbox y {0} 3550 Jeremy Machado Oct 10, 2018 at 8:43 PM -- Folder
Qn Music bE 3550-01.pdf Oct 10, 2018 at 12:28 PM 1.8MB PDF document
 3550-02.pdf Oct 10, 2018 at 12:28 PM 1.4MB8 PDF document
(@) Pictures f° 3550-03.pdf Oct 10, 2018 at 12:28 PM 1.7MB PDF document
Roconts ..) 3550-04.pdf Oct 10, 2018 at 12:28 PM 1.3MB PDF document
: [> 3550-05.pdf Oct 10, 2018 at 12:28 PM 2.1MB PDF document
© AirDrop f 3550-06.pdf Oct 10, 2018 at 12:28 PM 2.3MB PDF document
© Downloads .-) 3550-07.pdf Oct 10, 2018 at 12:28 PM 700KB PDF document
GH Desktop [> 3550-08.pdf Oct 10, 2018 at 2:13 PM 780KB PDF document
rp 3550-09.pdf Oct 10, 2018 at 3:04 PM 719 KB PDF document
FE Movies y (1) 3551 Jo Alan Montgomery Oct 10, 2018 at 8:45 PM -- Folder
7s Applications fF 3551-01.paf Oct 10, 2018 at 1:30 PM 830KB PDF document
[> 3551-02.paf Oct 10, 2018 at 1:30 PM 878KB PDF document
iCloud fi 3551-03.pdf Oct 10, 2018 at 1:30 PM 1.6MB PDF document
[§) Documents [ 3551-04.paf Oct 10, 2018 at 1:30 PM 9.6MB PDF document
Gl Desktop v 3552 Joan Bunn Oct 10, 2018 at 8:44 PM -- Folder
; .~) 3552-01.pdf Oct 10, 2018 at 12:30 PM 943KB PDF document
© iCloud Drive © 3552-02.pdf Oct 10, 2018 at 12:30 PM 759KB PDF document
Davi 3552-03.pdf Oct 10, 2018 at 12:30 PM 1.5M8 PDF document
~ 3552-04.pdf Oct 10, 2018 at 12:30 PM 1.5MB PDF document
ae [ 3552-05.pdf Oct 10, 2018 at 12:30 PM 1.1MB PDF document
© Remote Disc He 3552-06.pdf Oct 10, 2018 at 12:30 PM 1.2MB PDF document
Macintosh... | 3552-07.pdf Oct 10, 2018 at 12:30 PM 1MB PDF document
—_ ..| 3552-08.pdf Oct 10, 2018 at 12:30 PM 832KB PDF document
O aces = |..| 3552-09.pdf Oct 10, 2018 at 12:30 PM 799KB PDF document
Shared ©» 3552-10.pdf Oct 10, 2018 at 12:30 PM 1.4MB PDF document
@ desktop-de... [| 3552-11.paf Oct 10, 2018 at 12:30 PM 1.7M8 PDF document
.) 3552-12.pdf Oct 10, 2018 at 12:30 PM 1.3MB PDF document
® reception | 3552-13.pdf Oct 10, 2018 at 12:30 PM 858KB PDF document
Tiss =» 3552-14.pdf Oct 10, 2018 at 12:30 PM 974KB PDF document
| 3552-15.pdf Oct 10, 2018 at 12:30 PM 1.1MB PDF document
.) 3552-16.pdf Oct 10, 2018 at 12:30 PM 1.2MB PDF document
f) 3552-17.pdf Oct 10, 2018 at 12:30 PM 1.5MB PDF document
=> 3552-18.pdt Oct 10, 2018 at 12:30 PM 917KB PDF document
\&| 3552-19.pdf Oct 10, 2018 at 12:30 PM 1.1MB PDF document
« 3552-20.pdf Oct 10, 2018 at 12:30 PM 1.2MB PDF document
=» 3552-21.pdf Oct 10, 2018 at 12:30 PM 824 KB PDF document
©) 3552-22.pdf Oct 10, 2018 at 12:30 PM 1.1 MB PDF document
i 3552-23. pdf Oct 10, 2018 at 12:30 PM 2.6MB PDF document
| 3552-24.pdf Oct 10, 2018 at 12:30 PM 1.9 MB PDF document
(fh 3552-25.pdf Oct 10. 2018 at 12:30 PM 1.2MB PDF document.
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 23 of 42

 

 

 

 

 

 

\v

{0 3561 Larae Hopla

344 items, 19.52 GB available

Oct 10, 2018 at 8:44 PM

@ Finder File Edit View Go Window Help 926 0 SS @)) 100%!) FriOcti12 10:31 Q @:=
@00 fm 3500
< Ey B OD ol) | Bey my sv Q Search
Favorites Name * _ Date Modified Size Kind
bo Dropbox ‘fy 3552-25.pdf Oct 10, 2018 at 12:30 PM 1.2MB8 PDF document
7 p 3552-26.pdf Oct 10, 2018 at 12:30 PM 1.3MB PDF document
J) Music (= 3552-27.pdf Oct 10, 2018 at 12:30 PM 1.1MB PDF document
{@) Pictures =| 3552-28.pdf Oct 10, 2018 at 12:30 PM 1.1MB PDF document
bo 3552-29.pdf Oct 10, 2018 at 12:30 PM 5.8MB PDF document
BE 3552-30.pdf Oct 10, 2018 at 12:30 PM 1.9 MB PDF document
@ AirDrop [> 3552-31.pdf Oct 10, 2018 at 12:30 PM 820KB PDF document
oO Downloads y (3553 Joanne Johnson Oct 10, 2018 at 8:43 PM -- Folder
«| 3553-01.pdf Oct 10, 2018 at 12:41 PM 793K8 PDF document
[Desktop z
[> 3553-02.paf Oct 10, 2018 at 12:41 PM 1.6MB PDF document
AB Movies v 1) 3554 John Whitaker Oct 10, 2018 at 8:42 PM -- Folder
Ay Applications FA 3554-01.pdf Oct 10, 2018 at 12:43 PM 773 KB PDF document
fp 3554-02.pdf Oct 10, 2018 at 12:43 PM 792 KB PDF document
iCloud [ 3554-03.pdf Oct 10, 2018 at 12:43 PM 625KB PDF document
[§) Documents y [3555 Jolaina Aziz Oct 10, 2018 at 8:44 PM -- Folder
@ Desk E 3555-01-3555-01.pdf Oct 10, 2018 at 1:32 PM 971 KB PDF document
is 3555-02-3555-02.pdf Oct 10, 2018 at 1:32 PM 3.3 MB PDF document
©) iCloud Drive f! 3555-03-3555-03.pdf Oct 10, 2018 at 1:32 PM 633KB PDF document
. 6, 3555-04-3555-04.pdf Oct 10, 2018 at 1:32 PM 639 KB PDF document
pi 3555-05-3555-05.pdf Oct 10, 2018 at 1:32 PM 2.5MB PDF document
Sam's Mac... y [08 3556 Kathleen Goblirsch Oct 10, 2018 at 8:43 PM -- Folder
© Remote Disc &) 3556-01.pdf Oct 10, 2018 at 12:48 PM 1.3 MB PDF document
Macintosh... |<) 3556-02.pdf Oct 10, 2018 at 12:48 PM 1.1MB PDF document
y (3557 Kathleen Munday Oct 10, 2018 at 8:43 PM -- Folder
L) music = © 3557-01.paf Oct 10, 2018 at 12:49 PM 1.4MB PDF document
Shared fi 3557-02.pdf Oct 10, 2018 at 12:49 PM 1.1MB PDF document
os desktoo-de ~» 3557-03.pdf Oct 10, 2018 at 12:49 PM 1MB PDF document
ae p 3557-04.pdf Oct 10, 2018 at 2:33 PM 818 KB PDF document
@ reception [> 3557-05. pdf Oct 10, 2018 at 2:33 PM 1MB PDF document
rE 3557-06.pdf Oct 10, 2018 at 2:43 PM 719KB PDF document
ve fi 3557-07.pdf Oct 10, 2018 at 2:46 PM 724 KB PDF document
v & 3558 Kay Oyan Oct 10, 2018 at 8:42 PM -- Folder
| 3558-01.pdf Oct 10, 2018 at 12:49 PM 911 KB PDF document
v f 3559 Kaylene Zahn Oct 10, 2018 at 8:43 PM -- Folder
E 3559-01.pdf Oct 10, 2018 at 12:50 PM 1.3MB PDF document
3559-02.pdf Oct 10, 2018 at 12:50 PM 1.4MB PDF document
vy (3560 Kevin Tillman Oct 10, 2018 at 8:42 PM -- Folder
i 3560-01.padf Oct 10, 2018 at 12:52 PM 726KB PDF document
B 3560-02.pdf Oct 10, 2018 at 12:52 PM 868 KB PDF document
® 3560-03.pdf Oct 10, 2018 at 12:52 PM 868 KB PDF document

Folder
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 24 of 42

@ Finder File Edit View Go Window Help 9Hwo O > wg) 100%!) FriOcti12 10:31 Q @ =

 

 

 

 

 

 

388 items, 19.51 GB available

@00 fm 3500
< 85 B OD Won) |) Bey || eri) fl z+ Q Search
Favorites Name “Date Modified Size Kind
3 Bropiiox vy 1) 3561 Larae Hopla Oct 10, 2018 at 8:44 PM -- Folder
[> 3561-01.paf Oct 10, 2018 at 12:55 PM 965KB PDF document
J] Music f) 3561-02.pdf Oct 10, 2018 at 12:55 PM 682KB PDF document
(@ Pictures f)} 3561-03.paf Oct 10, 2018 at 12:55 PM 2.2MB PDF document
= [> 3561-04.pdf Oct-10, 2018 at 12:55 PM 3.7MB PDF document
Raceres: | 3561-05.pdf Oct 10, 2018 at 12:55 PM 733KB PDF document
© AirDrop v (0) 3562 Larry Lehman Oct 10, 2018 at 8:43 PM -- Folder
3° Downloads £% 3562-01.pdf Oct 10, 2018 at 12:56 PM 1.3MB PDF document
©) 3562-02.pdf Oct 10, 2018 at 12:56 PM 1.1MB PDF document
[3 Desktop y (0) 3563 Leigh Heisinger Oct 10, 2018 at 8:44 PM — Folder
| Movies [/ 3563-01.pdf Oct 10, 2018 at 12:57 PM 4.7MB PDF document
GA applications [\ 3563-02.pdf Oct 10, 2018 at 12:57 PM 5.2MB PDF document
f) 3563-03.pdf Oct 10, 2018 at 12:57 PM 3.3MB PDF document
iCloud [> 3563-04.paf Oct 10, 2018 at 12:57 PM 3.5MB PDF document
() Documents f) 3563-05.pdf Oct 10, 2018 at 12:57 PM 6.7MB PDF document
fF 3563-06.padf Oct 10, 2018 at 12:57 PM 1.8MB PDF document
G Desktop Pf) 3563-07.padf Oct 10, 2018 at 12:57 PM 2.8MB PDF document
<> iCloud Drive [> 3563-08.pdf Oct 10, 2018 at 12:57 PM 2MB PDF document
J £5 3563-09.paf Oct 10, 2018 at 12:57 PM 2MB PDF document
Eavices =» 3563-10.pdf Oct 10, 2018 at 12:57 PM 962KB PDF document
Sam's Mac... £5 3563-11.pdf Oct 10, 2018 at 12:57 PM 1.8MB PDF document
© Remote Disc =» 3563-12.pdf Oct 10, 2018 at 12:57 PM 1.1MB PDF document
~ . =» 3563-13.pdf Oct 10, 2018 at 12:57 PM 1.3MB PDF document
Machanen-: =» 3563-14.pdf Oct 10, 2018 at 12:57 PM 957KB PDF document
Q music = =» 3563-15.pdf Oct 10, 2018 at 12:57 PM 873KB PDF document
+ 3563-16.pdf Oct 10, 2018 at 12:57 PM 1.1MB PDF document
pert =» 3563-17.pdf Oct 10, 2018 at 12:57 PM 780KB PDF document
& desktop-2c... §) 3563-18.pdf Oct 10, 2018 at 12:57 PM 2.9MB PDF document
(®@ desktop-de... FS 3563-19.pdf Oct 10, 2018 at 12:57 PM 926KB PDF document
S reception =» 3563-20.pdf Oct 10, 2018 at 12:57 PM 745 KB PDF document
=» 3563-21.pdf Oct 10, 2018 at 12:57 PM 716KB PDF document
Tags bS 3563-22.pdf Oct 10, 2018 at 12:57 PM 821KB PDF document
=» 3563-23.pdf Oct 10, 2018 at 12:57 PM 661KB PDF document
= 3563-24.pdf Oct 10, 2018 at 12:57 PM 755KB PDF document
b 3563-25.pdf Oct 10, 2018 at 12:57 PM 1.3MB PDF document
£ 3563-26.pdf Oct 10, 2018 at 12:57 PM 1.4MB PDF document
i=» 3563-27.pdf Oct-10, 2018 at 12:57 PM 707 KB PDF document
£5 3563-28.pdf Oct 10, 2018 at 12:57 PM 873KB PDF document
£) 3563-29.pdf Oct 10, 2018 at 12:57 PM 783KB PDF document
=» 3563-30.pdf Oct 10, 2018 at 12:57 PM 742KB PDF document
@ 3563-31.pdf Oct 10, 2018 at 12:57 PM 758KB PDF document
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 25 of 42

 

 

 

 

 

 

> [) 3567 Madeleine Renaud

> (0) 3568 Manfred Ries
» [3569 Marcia Brewer

Sn

415 items, 19.51 GB available

Oct 10, 2018 at 8:45 PM
Oct 10, 2018 at 8:43 PM
Oct 10, 2018 at 8:42 PM

4 A es

ee

@ Finder File Edit View Go Window Help 9Hwo O SP wg) 100%!) FriOcti12 10:31 Q @ =
@00 (im 3500
< 8e BB 10 iio | Bey | my wv Q Search
Favorites Name * _ Date Modified Size Kind
SS veuw veuiper Vow, LOTTO at Lor ri rr ror-oveurnere
3 Dropbox is» 3563-31.pdf Oct 10, 2018 at 12:57 PM 758KB PDF document
Tt) Music £2! 3563-32.pdf Oct 10, 2018 at 12:57 PM 901KB PDF document
ma £5 3563-33.pdf Oct 10, 2018 at 12:57 PM 877KB PDF document
it Pictures £) 3563-34.pdf Oct 10, 2018 at 12:57 PM 1.8MB PDF document
Recents £ 3563-35.pdf Oct 10, 2018 at 12:57 PM 1.8MB PDF document
@ AirDrop &: 3563-36.pdf Oct 10, 2018 at 12:57 PM 902KB PDF document
i 3563-37.pdf Oct 10, 2018 at 12:57 PM 3.1MB PDF document
© Downloads vy (3564 Linda Russell Oct 10, 2018 at 8:43 PM — Folder
[ Desktop [) 35644-01.pdf Oct 10, 2018 at 1:03 PM 2.4MB PDF document
EF Movies y (0) 3565 Louise Lussoro Oct 10, 2018 at 8:43 PM ~— Folder
[> 3565-01.paf Oct 10, 2018 at 1:03 PM 1MB PDF document
7 Applications .) 3565-02.pdf Oct 10, 2018 at 1:03 PM 873KB PDF document
a £5 3565-03.pdf Oct 10, 2018 at 1:03 PM 1.2MB PDF document
[ >) 3565-04.paf Oct 10, 2018 at 2:11 PM 949KB PDF document
[ Documents f 3565-05.pat Oct 10, 2018 at 2:48 PM 717KB PDF document
{@ Desktop v 0) 3566 Lucile Musser Oct 10, 2018 at 8:44 PM -~ Folder
2D iCloud Drive [| 3566-01.pdf Oct 10, 2018 at 1:07 PM 5.1MB PDF document
[ 3566-02.paf Oct 10, 2018 at 1:07 PM 2.1MB PDF document
Devices [> 3566-03.pdf Oct 10, 2018 at 1:07 PM 2.4MB PDF document
Gams Aine f 3566-04.pdf Oct 10, 2018 at 1:07 PM 895KB PDF document
=) 3566-05.padf Oct 10, 2018 at 1:07 PM 1.2MB PDF document
© Remote Disc ) 3566-06.pdf Oct 10, 2018 at 1:07 PM 737KB PDF document
Macintosh... |.) 3566-07.pdf Oct 10, 2018 at 1:07 PM 798KB PDF document
J music a [> 3566-08.paf Oct 10, 2018 at 1:07 PM 2.4MB PDF document
p 3566-09.pdf Oct 10, 2018 at 1:08 PM 1.4MB PDF document
Shared [ff 3566-10.pdf Oct 10, 2018 at 1:08 PM 1.5MB PDF document
(@ desktop-2c... [> 3566-11.pdf Oct 10, 2018 at 1:08 PM 2.5MB PDF document
@ E ae « 3566-12.pdf Oct 10, 2018 at 1:08 PM 1.1 MB PDF document
, F 3566-13.pdf Oct 10, 2018 at 1:08 PM 836KB PDF document
®& reception f> 3566-14.pdf Oct 10, 2018 at 1:08 PM 1.5MB PDF document
Tags fi 3566-15. pdf Oct 10, 2018 at 1:08 PM 1.7MB PDF document
[| 3566-16.pdf Oct 10, 2018 at 1:08 PM 3MB PDF document
|| 3566-17.pdf Oct 10, 2018 at 1:08 PM 998KB PDF document
Fh 3566-18.pdf Oct 10, 2018 at 1:08 PM 1.6MB PDF document
f) 3566-19.paf Oct 10, 2018 at 1:08 PM 3.9MB PDF document
2) 3566-20.pdf Oct 10, 2018 at 1:08 PM 925KB PDF document
f) 3566-21.pat Oct 10, 2018 at 1:08 PM 6.3MB PDF document

Folder
Folder
Folder

 
Case 1:17-cr-00243-SHS

Document 298-1 Filed 10/12/18 Page 26 of 42

 

 

 

 

 

 

457 items, 19.51 GB available

@ Finder File Edit View Go Window Help 926 0 SS @)) 100% f!) FriOcti2 10:32 Q @:=
@00 fim 3500
< Ey B 10 iio, | Bey | my sy Q Search
Favorites Name * _ Date Modified Size Kind
b+ Dropbox vB 3567 Madeleine Renaud Oct 10, 2018 at 8:45 PM -- Folder
7 .~ 3567-001.pdf Oct 10, 2018 at 1:20 PM 654KB PDF document
J) Music [> 3567-002.pdf Oct 10, 2018 at 1:20 PM 639KB PDF document
(@ Pictures [| 3567-003.pdf Oct 10, 2018 at 1:20 PM 637KB PDF document
=» 3567-004.pdf Oct 10, 2018 at 1:20 PM 633KB PDF document
.-) 3567-005.pdf Oct 10, 2018 at 1:20 PM 630KB PDF document
© AirDrop [) 3567-006.pdf Oct 10, 2018 at 1:20 PM 1.5MB PDF document
oO Downloads [> 3567-007.pdf Oct 10, 2018 at 1:20 PM 869KB PDF document
E 3567-008. pdf Oct 10, 2018 at 1:20 PM 649 KB PDF document
[Desktop
£4) 3567-009.pdf Oct 10, 2018 at 1:20 PM 601KB PDF document
Ei Movies [> 3567-010.pdf Oct 10, 2018 at 1:20 PM 809KB PDF document
”: Applications ..) 3567-011.padf Oct-10, 2018 at 1:20 PM 600 KB PDF document
[) 3567-012.paf Oct 10, 2018 at 1:20 PM 11.9MB PDF document
iCloud f}) 3567-013.pdf Oct 10, 2018 at 2:52 PM 6MB PDF document
[§) Documents [) 3567-014.paf Oct 10, 2018 at 2:52 PM 757KB PDF document
@ y (3568 Manfred Ries Oct 10, 2018 at 8:43 PM -- Folder
Desktop | [| 3568-001.paf Oct 10, 2018 at 1:18 PM 1.2MB PDF document
© iCloud Drive [> 3568-002.pdt Oct 10, 2018 at 1:18 PM 1.4MB PDF document
: = {1 3569 Marcia Brewer Oct 10, 2018 at 8:42 PM -- Folder
pi 3569-001.pdf Oct 10, 2018 at 1:17 PM 214KB PDF document
Sam's Mac... Ff 3569-02.pat Oct 10, 2018 at 2:38 PM 720KB PDF document
© Remote Disc v {3570 Margaret Prewett Oct 10, 2018 at 8:43 PM -- Folder
Macintosh. | £2 3570-001.pdf Oct 10, 2018 at 1:17 PM 1.2MB PDF document
| [> 3570-002.paf Oct 10, 2018 at 1:17 PM 1.8MB PDF document
L) music = sy (3571 Mark White Oct 10, 2018 at 8:43 PM -- Folder
Shared | £© 3571-001.pdf Oct 10, 2018 at 1:15 PM 1.5MB PDF document
= desktop-2c. | _& 3571-002.pdf Oct 10, 2018 at 1:15 PM 857 KB PDF document
= y (3572 Marshall Hawkins Oct-10, 2018 at 8:43 PM -- Folder
(@ desktop-de... > (3572-001 Oct 10, 2018 at 8:46 PM - Folder
®& reception fy 3572-002.pdf Oct 10, 2018 at 1:14 PM 871 KB PDF document
| fF] 3572-003.paf Oct 10, 2018 at 1:14 PM 1.3MB PDF document
Tags “| 3572-004.pdf Oct 10, 2018 at 1:14 PM 824KB PDF document
[> 3572-005.pdf Oct 10, 2018 at 1:14 PM 1.3MB PDF document
y [3573 May Bridges Oct 10, 2018 at 8:42 PM -- Folder
. 3573-001.pdf Oct 10, 2018 at 1:12 PM 311KB PDF document
v 3574 Michael Wilson Oct-10, 2018 at 8:42 PM -- Folder
[> 3574-001.pdf Oct 10, 2018 at 1:11 PM 113KB PDF document
v (0) 3575 Palmena Deal Oct 10, 2018 at 8:44 PM -- Folder
£\ 3575-01.pdf Oct 10, 2018 at 12:48 PM 616KB PDF document
_.) 3575-02.pdf Oct 10, 2018 at 12:48 PM 642KB PDF document
fF) 3575-03.pdf Oct 10, 2018 at 12:48 PM 1.3MB PDF document
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 27 of 42

 

 

 

 

 

 

478 items, 19.51 GB available

@ Finder File Edit View Go Window Help 926 0 > wg) 100%!) FriOcti2 10:32 Q @ =
@00 fm 3500
< 8e BB OD iol) | Bey yl ] wv Q Search
Favorites Name * _ Date Modified Size Kind
b+ Dropbox y (3575 Palmena Deal Oct 10, 2018 at 8:44 PM -- Folder
; E- 3575-01.pdf Oct 10, 2018 at 12:48 PM 616KB PDF document
J) Music |) 3575-02.pdf Oct 10, 2018 at 12:48 PM 642KB PDF document
{@) Pictures po 3575-03.pdf Oct 10, 2018 at 12:48 PM 1.3MB PDF document
& 3575-04.paf Oct 10, 2018 at 12:48 PM 776KB PDF document
| 3575-05.pdf Oct 10, 2018 at 12:48 PM 612KB PDF document
@ AirDrop =) 3575-06.pdf Oct 10, 2018 at 12:48 PM 738KB PDF document
© Downloads [2 3575-07.pdf Oct 10, 2018 at 12:48 PM 1.6MB PDF document
GH Desktop bp 3575-08.pdf Oct 10, 2018 at 12:48 PM 936KB PDF document
[> 3575-09.paf Oct 10, 2018 at 12:48 PM 914KB PDF document
EF Movies [) 3575-10.pdf Oct 10, 2018 at 12:48 PM 6.2MB PDF document
A; Applications fp 3575-11.pdf Oct 10, 2018 at 12:48 PM 925 KB PDF document
[> 3575-12.pdf Oct 10, 2018 at 12:48 PM 2.3MB PDF document
iCloud [2 3575-13.paf Oct 10, 2018 at 12:48 PM 7.1MB PDF document
[§) Documents y [) 3576 Pamela Couch Oct 10, 2018 at 8:45 PM -- Folder
= _) 3576-01.pdf Oct 10, 2018 at 12:50 PM 894KB PDF document
Desktop | 3576-02. pdf Oct 10, 2018 at 12:50 PM 912KB PDF document
©) iCloud Drive . 3576-03.pdf Oct 10, 2018 at 12:50 PM 970KB PDF document
: [2 3576-04.padf Oct 10, 2018 at 12:50 PM 10.4MB PDF document
y (3577 Patricia Cabral Oct 10, 2018 at 8:44 PM -- Folder
Sam's Mac... [> 3577-001.pdt Oct 10, 2018 at 1:06 PM 2.4MB PDF document
© Remote Disc [> 3577-002.paf Oct 10, 2018 at 1:06 PM 3.1MB PDF document
Macrdnah. B 3577-003.pdf Oct 10, 2018 at 1:06 PM 1.7MB PDF document
[> 3577-004.pdf Oct 10, 2018 at 1:06 PM 1.2MB PDF document
L) music = [| 3577-005.pdf Oct 10, 2018 at 1:06 PM 930KB PDF document
‘ehaved f° 3577-006.pdf Oct 10, 2018 at 1:06 PM 1.3MB PDF document
© desktop-2c... b 3577-007.pdf Oct 10, 2018 at 1:06 PM 1.9MB PDF document
) 3577-008.pdf Oct 10, 2018 at 1:06 PM 1MB PDF document
(®@ desktop-de... y (3578 Raymond Hart Oct 10, 2018 at 8:43 PM -- Folder
S reception ®& 3578-001.pdf Oct 10, 2018 at 1:04 PM 1MB PDF document
P) 3578-002.pdf Oct 10, 2018 at 1:04 PM 1.6MB PDF document
Tags bp 3578-003.pdf Oct 10, 2018 at 1:04 PM 1.7 MB PDF document
[ 3578-004.pdf Oct 10, 2018 at 1:04 PM 1.9M8 PDF document
vy (3579 Raymond Odom Oct 10, 2018 at 8:43 PM -- Folder
..) 3579-001-3579-001.pdf Oct 10, 2018 at 1:03 PM 716KB PDF document
pb 3579-002-3579-002.pdf Oct 10, 2018 at 1:03 PM 2.4MB PDF document
vy (3580 Richard Baines Oct 10, 2018 at 8:43 PM -~- Folder
Bi 3580-001.pdf Oct 10, 2018 at 1:02 PM 2MB- PDF document
y [3581 Richard Cartwright Oct 10, 2018 at 8:44 PM - Folder
[> 3581-001-3581-001.pdf Oct 10, 2018 at 1:00 PM 1.2MB PDF document
_f 3581-002-3581-002.pdf Oct 10, 2018 at 1:00 PM 3.7MB PDF document
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 28 of 42

 

 

 

 

 

 

 

517 items, 19.51 GB available

@ Finder File Edit View Go Window Help 926 0 > wg) 100%!) FriOcti2 10:32 Q @ =
@00 fim 3500
< ET B&B 10 hol) | Bey | my 3 Q Search
Favorites Name “Date Modified Size Kind
= Dropbox y (3) 3582 Richard Mitchell Oct 10, 2018 at 8:42 PM -- Folder
Tl Music [) 3582-001.pdf Oct 10, 2018 at 12:59 PM 529KB PDF document
y (0) 3583 Robert Bailey Oct 10, 2018 at 8:45 PM -- Folder
i) Pictures |.) 3583-001.pdf Oct 10, 2018 at 12:57 PM 913KB PDF document
[) 3583-002.pdf Oct 10, 2018 at 12:57 PM 3MB PDF document
5 ia 3583-003.pdf Oct 10, 2018 at 12:57 PM 2.4MB PDF document
® AirDrop {3 3583-004.pdf Oct 10, 2018 at 12:57 PM 1.1MB PDF document
oO Downloads [ 3583-005.pdf Oct 10, 2018 at 12:57 PM 9.1M8 PDF document
GS Desktop {i} 3583-006.pdf Oct 10, 2018 at 12:57 PM 1.5MB PDF document
; | 3583-007.pdf Oct 10, 2018 at 12:57 PM 804KB PDF document
A Movies "| 3583-008.pdf Oct 10, 2018 at 12:57 PM 792KB PDF document
7 Applications fy 3583-009.pdf Oct 10, 2018 at 12:57 PM 1.1MB PDF document
ml 3583-010.pdf Oct 10, 2018 at 12:57 PM 780 KB PDF document
iCloud [1 3583-011.pdf Oct 10, 2018 at 12:57 PM 2.1MB PDF document
[§) Documents [> 3583-012.pdf Oct 10, 2018 at 1:48 PM 795KB PDF document
GH Desktop f) 3583-013.pdf Oct 10, 2018 at 3:09 PM 719KB PDF document
| vy (3584 Roger Collis Oct 10, 2018 at 8:45 PM -- Folder
© iCloud Drive f) 3584-001.pat Oct 10, 2018 at 12:54 PM 1.3MB PDF document
Se E! 3584-002.pdf Oct 10, 2018 at 12:54 PM 3 MB PDF document
ue hiae: i} 3584-003.pdf Oct 10, 2018 at 12:54 PM 1MB PDF document
[> 3584-004.paf Oct 10, 2018 at 12:54 PM 7.5MB PDF document
© Remote Disc f° 3584-005.pdf Oct 10, 2018 at 12:54 PM 10.6MB PDF document
Macintosh... [> 3584-006.pdf Oct 10, 2018 at 1:57 PM 1.4MB PDF document
— ys y (3585 Ruben Correa Oct 10, 2018 at 8:42 PM -- Folder
L) music =. [> 3585-001.paf Oct 10, 2018 at 12:53 PM 656KB PDF document
Shared ..| 3585-002.pdf Oct 10, 2018 at 12:53 PM 600KB PDF document
S desktop-2c... y [3586 Sherah Heidbrink Oct 10, 2018 at 8:42 PM -- Folder
_) 3586-001.pdf Oct 10, 2018 at 12:52 PM 665KB PDF document
® desktop-de... f° 3586-002.pat Oct 10, 2018 at 12:52 PM 781KB PDF document
® reception PF) 3586-003.pdf Oct 10, 2018 at 12:52 PM 877KB PDF document
v fs 3588 Carl Morris Oct 10, 2018 at 8:44 PM -- Folder
Tags fa 3588-01-3588-01.pdf Oct 10, 2018 at 1:42 PM 4.7M8 PDF document
[> 3588-02-3588-02.pdf Oct 10, 2018 at 1:42 PM 2.1MB PDF document
f 3588-03-3588-03.pdf Oct 10, 2018 at 1:42 PM 1.6MB PDF document
| 3588-04-3588-04.padf Oct 10, 2018 at 1:42 PM 976KB PDF document
| 3588-05-3588-05.pdf Oct 10, 2018 at 1:42 PM 813KB PDF document
f 3588-06-3588-06.paf Oct 10, 2018 at 1:42 PM 1.4MB PDF document
= 3588-07-3588-07.pdf Oct 10, 2018 at 1:42 PM 1MB PDF document
f 3588-08-3588-08.pdf Oct 10, 2018 at 1:42 PM 1.1MB PDF document
pb 3588-09-3588-09.pdf Oct 10, 2018 at 1:42 PM 1.5M8 PDF document
# © 3588-10-3588-10.ndt Oct 10.2018 at 1:42 PM 1L.ZMB___ PDE dacument
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 29 of 42

 

 

 

 

 

 

@ Finder File Edit View Go Window Help 926 0 #} wg) 100%!) FriOcti2 10:32 Q @ =
@00 fim 3500
LAPS s¢ Egon to | wv Q Search
Favorites Name “Date Modified Size Kind
3 Dropbox £& 3588-10-3588-10.pdf Oct 10, 2018 at 1:42 PM 1.7MB PDF document
; [> 3588-11-3588-11.pdf Oct 10, 2018 at 2:30 PM 2.7MB PDF document
2) Music f >) 3588-12-3588-12.pdf Oct 10, 2018 at 2:30 PM 920KB PDF document
(@ Pictures [ 3588-13-3588-13.pdf Oct 10, 2018 at 2:30 PM 947KB PDF document
Fi 3588-14.pdf Oct 10, 2018 at 2:51 PM 728 KB PDF document
; y (3589 Carol Burnett Oct 10, 2018 at 8:43 PM -- Folder
© AirDrop [> 3589-001.paf Oct 10, 2018 at 12:50 PM 1.2MB PDF document
oO Downloads v (3590 Charles Anthony Oct 10, 2018 at 8:43 PM -~- Folder
GS Desktop [| 3590-01-3590-01.pdf Oct 10, 2018 at 1:45 PM 2.4MB PDF document
[> 3590-02-3590-02.pdf Oct 10, 2018 at 1:45 PM 1.1MB PDF document
EF Movies [> 3590-03-3590-03.pdf Oct 10, 2018 at 1:45 PM 697KB PDF document
>; Applications '= 3590-04-3590-04.pdf Oct 10, 2018 at 1:45 PM 2.3MB PDF document
vy (3591 Christopher Wilson Oct 10, 2018 at 8:43 PM -- Folder
iCloud [) 3591-001-3591-001.pdf Oct 10, 2018 at 12:45 PM 1.5MB PDF document
[§) Documents f) 3591-002-3591-002.pdf Oct 10, 2018 at 12:45 PM 1.3MB PDF document
i Desktop f° 3591-003.paf Oct 10, 2018 at 3:14 PM 737KB PDF document
; | -y (3592 Chun ‘Kevin' Chen Oct 10, 2018 at 8:42 PM -- Folder
© iCloud Drive [) 3592-001.paf Oct 10, 2018 at 12:44 PM 161KB PDF document
: | f 3592-002.pat Oct 10, 2018 at 3:08 PM 722KB PDF document
Sams Mee | ve 3593 Elizabeth Andiorio (Passaic Co) Oct 10, 2018 at 8:45 PM -- Folder
“| f) 3593-001.pdf Oct 10, 2018 at 12:41 PM 886 KB PDF document
© Remote Disc _ [) 3593-002.pdf Oct 10, 2018 at 12:41 PM 13.2MB8 PDF document
iatictosh. | [> 3593-003.paf Oct 10, 2018 at 12:41 PM 7.3MB PDF document
_ | [> 3593-004.paf Oct 10, 2018 at 12:41 PM 8.9MB PDF document
L) music =| [| 3593-005.pdf Oct 10, 2018 at 12:41 PM 15MB PDF document
‘ehaved _-y (2.3594 Jack Kavner Oct 10, 2018 at 8:43 PM -- Folder
 desktop-2c... | bo 3594-01-3594-01.paf Oct 10, 2018 at 1:47 PM 2.3MB PDF document
[> 3594-02.pat Oct 10, 2018 at 3:10 PM 736KB PDF document
(@ desktop-de.. yl} 3595 Jeanette Waldrup Oct 10, 2018 at 8:42 PM -- Folder
@ reception Sy 3595-001.pdf Oct 10, 2018 at 12:39 PM 603 KB PDF document
[> 3595-002.paf Oct 10, 2018 at 12:39 PM 1.1MB PDF document
Tags vy (3596 Jennifer Lulanaj Oct 10, 2018 at 8:43 PM -- Folder
_.| 3596-001.paf Oct 10, 2018 at 12:37 PM 908 KB PDF document
£& 3596-002.pdf Oct 10, 2018 at 12:37 PM 1.2 MB PDF document
v [3597 Joseph McGowan Oct 10, 2018 at 8:43 PM -- Folder
[) 3597-01-3597-01.pdf Oct 10, 2018 at 1:49 PM 2.3MB PDF document
[> 3597-02-3597-02.pdf Oct 10, 2018 at 1:49 PM 1.2MB PDF document
| 3597-03.paf May 19, 2017 at 8:52 AM 2.2M8 PDF document
fi 3597-04.pdf Oct 10, 2018 at 3:12 PM 737 KB PDF document
> (3598 Kari Simmons Oct 10, 2018 at 8:44 PM -- Folder
> [1.3599 Larry Green Oct 10, 2018 at 8:42 PM --__ Folder

542 items, 19.51 GB available
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 30 of 42

 

 

 

 

 

 

595 items, 19.51 GB available

@ Finder File Edit View Go Window Help Qo = & © &} wg) 100%!) FriOct12 10:33 Q @ =
@00 fm 3500
< Ey BB OD ol) | Bey yl sv Q Search
Favorites Name * _ Date Modified Size Kind
23 Dropbox y (9) 3598 Kari Simmons Oct 10, 2018 at 8:44 PM -- Folder
; [> 3598-001.paf Oct 10, 2018 at 12:34 PM 2.3MB PDF document
J) Music [> 3598-002.pdf Oct 10, 2018 at 12:34 PM 3.2MB PDF document
(@ Pictures fF 3598-003.paf Oct 10, 2018 at 12:34 PM 731KB PDF document
A 3598-004.pdf Oct 10, 2018 at 12:34 PM 725KB PDF document
[> 3598-005.pdf Oct 10, 2018 at 2:49 PM 1.1MB8 PDF document
@ AirDrop [> 3598-006.pdf Oct 10, 2018 at 2:49 PM 1.1MB PDF document
© Downloads [> 3598-007.paf Oct 10, 2018 at 2:49 PM 1.4MB PDF document
Gd Desktop v 3599 Larry Green Oct 10, 2018 at 8:42 PM ~- Folder
[> 3599-001.paf Oct 10, 2018 at 12:32 PM 1.1MB PDF document
H Movies v [3600 Margaret Johannsen Oct 10, 2018 at 8:43 PM -- Folder
>; Applications | 3600-001.pdf Oct 10, 2018 at 12:24 PM 575KB PDF document
f 3600-002.paf Oct 10, 2018 at 12:24 PM 659KB PDF document
iCloud [ 3600-003.paf Oct 10, 2018 at 12:24 PM 710KB PDF document
[§) Documents |.) 3600-004.pdf Oct 10, 2018 at 12:24 PM 666KB PDF document
i Desktop [> 3600-005.pdf Oct 10, 2018 at 12:24 PM 840KB PDF document
fF 3600-006.paf Oct 10, 2018 at 12:24 PM 1.3MB PDF document
© iCloud Drive y (5) 3601 Mohammadali Ketabchi Oct 10, 2018 at 8:44 PM ~- Folder
? PF) 3601-001.paf Oct 10, 2018 at 12:22 PM 3.6MB PDF document
¥ (0) 3602 Najia Jalan Oct 10, 2018 at 8:43 PM -- Folder
Sam's Mac... [> 3602-01.pdf Oct 10, 2018 at 1:53 PM 553KB PDF document
© Remote Disc fF 3602-02.paft Oct 10, 2018 at 1:53 PM 730KB PDF document
Macirtnah. j [ 3602-03.paf Oct 10, 2018 at 2:07 PM 1.2MB PDF document
v (3603 Paul Curtis Oct 10, 2018 at 8:43 PM -- Folder
Oo music = ph 3603-001.pdf Oct 10, 2018 at 12:20 PM 2.9MB PDF document
‘ehaved y (0) 3604 Peter DiQuarto Oct 10, 2018 at 8:44 PM - Folder
@ desktop-2c... 5) 3604-01-3604-01.pdf Oct 10, 2018 at 1:57 PM 986 KB PDF document
f 3604-02-3604-02.paf Oct 10, 2018 at 1:57 PM 5MB PDF document
@ desktop-de... [> 3604-03-3604-03. pdf Oct 10, 2018 at 1:57 PM 1.5MB PDF document
®& reception [> 3604-04-3604-04.pdf Oct 10, 2018 at 1:57 PM 6.6MB PDF document
Pf) 3604-05-3604-05.pdf Oct 10, 2018 at 1:57 PM 3.7MB PDF document
Tags al 3604-06-3604-06.pdf Oct 10, 2018 at 1:57 PM 1.7 MB PDF document
[ 3604-07-3604-07.pdf Oct 10, 2018 at 1:57 PM 4.6MB PDF document
fA 3604-08-3604-08.pdf Oct 10, 2018 at 1:57 PM 4.6 MB PDF document
[/ 3604-09-3604-09.pdf Oct 10, 2018 at 1:57 PM 4.6MB PDF document
f) 3604-10-3604-10.paf Oct 10, 2018 at 1:57 PM 3.2MB PDF document
[> 3604-11-3604-11.pdf Oct 10, 2018 at 1:57 PM 2.3MB PDF document
[ 3604-12-3604-12.pdf Oct 10, 2018 at 1:57 PM 923KB PDF document
.. 3604-13-3604-13.pdf Oct 10, 2018 at 1:57 PM 593KB PDF document
| 3604-14-3604-14.pdf Oct 10, 2018 at 1:57 PM 608KB PDF document
| 3604-15-3604-15.pdf Oct 10, 2018 at 1:57 PM 784KB PDF document_
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 31 of 42

 

 

 

 

 

 

@ Finder File Edit View Go Window Help 96 0 > wg) 100% f!) FriOct12 10:33 Q @ =
@00 fm 3500
< EH B&B 10 iio, | Bey | my sy Q Search
Favorites Name * _ Date Modified Size Kind
$F Drophiex v 1) 3604 Peter DiQuarto Oct 10, 2018 at 8:44 PM -— Folder
5) 3604-01-3604-01.paf Oct 10, 2018 at 1:57 PM 986KB PDF document
£1 Music f 3604-02-3604-02.pdf Oct 10, 2018 at 1:57 PM 5MB PDF document
i Pictures [> 3604-03-3604-03.paf Oct 10, 2018 at 1:57 PM 1.5MB PDF document
& 3604-04-3604-04.pdf Oct 10, 2018 at 1:57 PM 6.6MB PDF document
f)) 3604-05-3604-05.pdf Oct 10, 2018 at 1:57 PM 3.7MB PDF document
© AirDrop [ 3604-06-3604-06.pdf Oct 10, 2018 at 1:57 PM 1.7MB PDF document
© Downloads [> 3604-07-3604-07.paf Oct 10, 2018 at 1:57 PM 4.6MB PDF document
[) 3604-08-3604-08.pdf Oct 10, 2018 at 1:57 PM 4.6MB PDF document
[5 Desktop [) 3604-09-3604-09.paf Oct 10, 2018 at 1:57 PM 4.6MB PDF document
| Movies [> 3604-10-3604-10.paf Oct 10, 2018 at 1:57 PM 3.2MB PDF document
As Applications f° 3604-11-3604-11.pdf Oct 10, 2018 at 1:57 PM 2.3MB PDF document
[/\ 3604-12-3604-12.paft Oct 10, 2018 at 1:57 PM 923KB PDF document
iCloud | 3604-13-3604-13.pdf Oct 10, 2018 at 1:57 PM 593KB PDF document
[® Documents .) 3604-14-3604-14.pdf Oct 10, 2018 at 1:57 PM 609KB PDF document
|.) 3604-15-3604-15.pdf Oct 10, 2018 at 1:57 PM 784KB PDF document
BS Desktop p 3604-16-3604-16.pdf Oct 10, 2018 at 1:57 PM 1MB PDF document
> iCloud Drive = 3604-17-3604-17.pdf Oct-10, 2018 at 1:57 PM 699KB PDFdocument
J £= 3604-18-3604-18.pdf Oct 10, 2018 at 1:57 PM 1MB PDF document
an f) 3604-19-3604-19.pdf Oct 10, 2018 at 1:57 PM 2.4MB PDF document
Sam's Mac... £4 3604-20-3604-20.paf Oct 10, 2018 at 1:57 PM 1.8MB PDF document
© Remote Disc = 3604-21-3604-21.pdf Oct 10, 2018 at 1:57 PM 774KB PDF document
Secwraoan [> 3604-22-3604-22.paf Oct 10, 2018 at 1:57 PM 1.5MB PDF document
= f°) 3604-23-3604-23.pdf Oct 10, 2018 at 1:57 PM 1.7MB PDF document
L) music = [> 3604-24-3604-24.pdf Oct 10, 2018 at 1:57 PM 2MB PDF document
‘ghaved bo 3604-25-3604-25.pdf Oct 10, 2018 at 1:57 PM 1.8MB PDF document
[> 3604-26-3604-26.pdf Oct 10, 2018 at 1:57 PM 5.6MB PDF document
i desktop-2c... [> 3604-27-3604-27.paf Oct 10, 2018 at 1:57 PM 6.5MB PDF document
(®@ desktop-de... £8 3604-28-3604-28.pdf Oct 10, 2018 at 1:57 PM 3.9MB PDF document
@ reception [5 3604-29-3604-29.pdt Oct 10, 2018 at 1:57 PM 4.7MB PDF document
[> 3604-30-3604-30.paf Oct 10, 2018 at 1:57 PM 3.2MB PDF document
Tags > 3604-31-3604-31.pdf Oct 10, 2018 at 1:57 PM 3.2MB PDF document
ff 3604-32-3604-32.pdf Oct 10, 2018 at 2:56 PM 720KB PDF document
[)\ 3604-33-3604-33.pdf Oct 10, 2018 at 2:56 PM 723KB PDF document
8 3604-34-3604-34.pdf Oct 10, 2018 at 2:56 PM 729KB PDF document

VV. V We Ve

() 3605 Raymond Quiles
[) 3606 Reagan Owimrin
(9 3607 Richard Amato
(™) 3608 Sally Burnett
[) 3609 Stephen Rush
{5 3610 Troy Kittleson

595 items, 19.51 GB available

Oct 10, 2018 at 8:43 PM
Oct 10, 2018 at 8:44 PM
Oct 10, 2018 at 8:42 PM
Oct 10, 2018 at 8:44 PM
Oct 10, 2018 at 8:44 PM
Oct 10, 2018 at 8:42 PM

Folder
Folder
Folder
Folder
Folder
Folder
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 32 of 42

 

 

 

 

 

 

@ Finder File Edit View Go Window Help 926 0 &} wg) 100% f!) FriOct12 10:33 Q @ =
@00 fim 3500
< aa Bw Ol | Sy | we wy Q. Search
Favorites Name “Date Modified Size Kind
FE) SUUS-54-50U4-54.pUur UCT TU, ZUTS at Z-U0 PN 7TZI KO POr OGUCUITIETIC
3 Dropbox y (0 3605 Raymond Quiles Oct 10, 2018 at 8:43 PM -- Folder
Jd Music .) 3605-01-3605-01.pdf Oct 10, 2018 at 3:06 PM 576KB PDF document
ii@y Pictures f 3605-02-3605-02.pdf Oct 10, 2018 at 3:06 PM 1.8MB PDF document
[> 3605-03-3605-03.pdf Oct 10, 2018 at 3:06 PM 1.3MB PDF document
fp 3605-04-3605-04.pdf Oct 10, 2018 at 3:06 PM 726 KB PDF document
© AirDrop y {0} 3606 Reagan Owimrin Oct 10, 2018 at 8:44 PM -- Folder
fF) 3506-001.paf Oct 10, 2018 at 12:03 PM 3.6MB PDF document
© Downloads f°) 3506-002.paf Oct 10, 2018 at 3:01 PM 742KB PDF document
[&) Desktop fF 3506-003.paf Oct 10, 2018 at 3:02 PM 731 KB PDF document
Gi movies v {1} 3607 Richard Amato Oct 10, 2018 at 8:42 PM -- Folder
E f) 3607-001.pdf Oct-10, 2018 at 12:01 PM 285KB PDF document
A Applications y {0 3608 Sally Burnett Oct 10, 2018 at 8:44 PM - Folder
iGloud =) 3608-01-3608-01.paf Oct 10, 2018 at 2:08 PM 1.8MB PDF document
[ Documents f> 3608-02-3608-02.paf Oct 10, 2018 at 2:08 PM 2.1MB PDF document
& 3608-03-3608-03.pdf Oct 10, 2018 at 2:08 PM 556KB PDF document
(| Desktop +) 3608-04-3608-04.pdf Oct 10, 2018 at 2:08 PM 588KB PDF document
<> iCloud Drive p 3608-05-3608-05.pdf Oct 10, 2018 at 2:08 PM 569KB PDF document
+) 3608-06-3608-06.pdf Oct 10, 2018 at 2:08 PM 591KB PDF document
Devices ‘| 3608-07-3608-07.pdf Oct 10, 2018 at 2:08 PM 597KB PDF document
Sam's Mac... [> 3608-08-3608-08.pdf Oct 10, 2018 at 2:08 PM 2.2MB PDF document
@r Disc [> 3608-09-3608-09.paf Oct 10, 2018 at 2:08 PM 2.6MB PDF document
5 3608-10-3608-10.padf Oct 10, 2018 at 2:08 PM 593KB PDF document
Macintosh... +) 3608-11-3608-11.pdf Oct 10, 2018 at 2:08 PM 601KB PDF document
Q music s y 3608-12-3608-12.pdf Oct 10, 2018 at 2:08 PM 556KB PDF document
fF 3608-13-3608-13.padf Oct 10, 2018 at 2:08 PM 1.5MB PDF document
Shared | 3608-14-3608-14.pdf Oct 10, 2018 at 2:08 PM 1.5MB PDF document
@ desktop-2c... f* 3608-15-3608-15.pdf Oct-10, 2018 at 2:08 PM 4MB PDF document
@ desktop-de... = 3608-16-3608-16.pdf Oct 10, 2018 at 2:08 PM 595KB PDF document
. * 3608-17-3608-17.pdf Oct 10, 2018 at 2:08 PM 2.1MB PDF document
®& reception [| 3608-18-3608-18.pdf Oct 10, 2018 at 2:08 PM 1.2MB PDF document
Tags a 3608-19-3608-19.pdf Oct 10, 2018 at 2:08 PM 3.3MB PDF document
., 3608-20-3608-20.pdf Oct 10, 2018 at 2:08 PM 821KB PDF document
.. 3608-21-3608-21.pdf Oct 10, 2018 at 2:08 PM 817KB PDF document
| 3608-22-3608-22.pdf Oct 10, 2018 at 2:08 PM 780KB PDF document
[a 3608-23-3608-23.pdf Oct 10, 2018 at 2:08 PM 566KB PDF document
©) 3608-24-3608-24.pdf Oct 10, 2018 at 2:08 PM 1.3MB PDF document
[> 3608-25-3608-25.paf Oct 10, 2018 at 2:08 PM 714KB PDF document
.. 3608-26-3608-26.pdf Oct 10, 2018 at 2:08 PM 771KB PDF document
y [3609 Stephen Rush Oct 10, 2018 at 8:44 PM -- Folder
1.3 MB PDF document

fF 3609-001.paf

636 items, 19.51 GB available

Oct 10, 2018 at 11:57 AM

 

 
@ Finder File Edit View Go Window Help

Case 1:17-cr-00243-SHS

Document 298-1 Filed 10/12/18 Page 33 of 42

S wf) 100% i

FriOct12 10:33 Q @:=

 

@00
<

Ey Bo Wow |) Gee y |) RY |

 

 

 

 

 

Favorites
23 Dropbox
Jd Music
{@) Pictures

 

© AirDrop

oO Downloads

[Desktop

| Movies

7: Applications
iCloud

[§) Documents

[& Desktop

© iCloud Drive
Devices

Sam's Mac...

© Remote Disc

Macintosh...

L\ music = *
Shared

@ desktop-2c...

@ desktop-de...

& reception
Tags

Name
y [3609 Stephen Rush

|

<

4

<

4

4

<

<4

v

fF 3609-001.paf
f) 3609-002.pdf
= 3609-003.pdf
f) 3609-004.paf
[> 3609-005.paf
..) 3609-006.pdf
[> 3609-007.paf

[) 3610 Troy Kittleson

«= 3610-001.pdf

() 3611 Vafa Sarmasti

 3611-001.pdf

(% 3612 Patrick Chambers

f) 3612-01.paf

[) 3613 Tom O'Reilley

[> 3613-01.pdf

() 3614 John Verrier

[> 3614-01.pdf

() 3615 Ariel Peralta
fF) 3615-01-3615-01.pdf
[> 3615-02-3615-02.pdf

(©) 3617 Mitchell Martinez

fF 3617-01.paf

() 3618 Louis Paul Capati

fF 3618-01.pdf

[3619 Anthony Pezza

fF) 3619-01.pdf

_-y 8 2018.10.11 Production

[) 3503-13-T.pdf
.| 3503-14-T.pdf
|.) 3503-21-T.pdf
_-) 3503-36-T.pdf
[| 3503-40-T.paf
[> 3503-40.paf
[> 3503-41.pdf
| 3505-12-T.pdf
f> 3505-15.PDF
[> 3505-16.paf
|.) 3506-26-T.pdf
.-| 3506-27-T.pdf
[| 3506-28-T.pdf

665 items, 19.51 GB available

3 vv
Date Modified Kind
Oct 10, 2018 at 8:44 PM Folder

Oct 10, 2018 at 11:57 AM
Oct 10, 2018 at 11:57 AM
Oct 10, 2018 at 11:57 AM
Oct 10, 2018 at 11:57 AM
Oct 10, 2018 at 11:57 AM
Oct 10, 2018 at 11:57 AM
Oct 10, 2018 at 11:57 AM
Oct 10, 2018 at 8:42 PM
Oct 10, 2018 at 11:54 AM
Oct 10, 2018 at 8:43 PM
Oct 10, 2018 at 11:51 AM
Oct 10, 2018 at 8:42 PM
Oct 10, 2018 at 3:03 PM
Oct 10, 2018 at 8:44 PM
Oct 10, 2018 at 3:03 PM
Oct 10, 2018 at 8:43 PM
Oct 10, 2018 at 3:04 PM
Oct 10, 2018 at 8:42 PM
Oct 10, 2018 at 3:16 PM
Oct 10, 2018 at 3:16 PM
Oct 10, 2018 at 8:42 PM
Oct 10, 2018 at 3:32 PM
Oct 10, 2018 at 8:42 PM
Oct 10, 2018 at 3:33 PM
Oct 10, 2018 at 8:42 PM
Oct 10, 2018 at 3:35 PM
Yesterday at 7:56 PM
Yesterday at 3:38 PM
Yesterday at 3:38 PM
Yesterday at 3:39 PM
Yesterday at 3:53 PM
Yesterday at 3:37 PM
Yesterday at 3:53 PM
Yesterday at 3:54 PM
Yesterday at 3:59 PM
Yesterday at 3:59 PM
Yesterday at 4:00 PM
Yesterday at 4:02 PM
Yesterday at 4:03 PM
Yesterday at 4:03 PM

PDF document
PDF document
PDF document
PDF document
PDF document
PDF document
PDF document
Folder

PDF document
Folder

PDF document
Folder

PDF document
Folder

PDF document
Folder

PDF document
Folder

PDF document
PDF document
Folder

PDF document
Folder

PDF document
Folder

PDF document
Foider

PDF document
PDF document
PDF document
PDF document
PDF document
PDF document
PDF document
PDF document
PDF document
PDF document
PDF document
PDF document
PDF document
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 34 of 42

@ Finder File Edit View Go Window Help

9536 0

@S )) 100% i

FriOct12 10:33 Q @:=

 

 

 

 

 

700 items, 19.51 GB available

Sep 30, 2018 at 5:38 PM

@00 fm 3500
< ET BB 10 iol | Bey Ry 3 Q. Search
Favorites Name “Date Modified Size Kind
BE evrorurpur yosteruay at eLco ris Varn “rer vocournrerne
=F Dropbox y (0) 3501 - William Sinclair Yesterday at 6:20 PM -- Folder
Q Music [> 3501-01.pdf Oct 10, 2018 at 8:57 AM 149KB PDF document
- . fA 3501-02.pdf Sep 27, 2018 at 7:35 AM 10.7MB PDF document
{@) Pictures =
f) 3501-03.paf Sep 27, 2018 at 7:42 AM 1.7MB PDF document
Recents bo 3501-04.pdf Sep 27, 2018 at 7:43 AM 3.7MB PDF document
© AirDrop [> 3501-05.paf Sep 27, 2018 at 7:45 AM 3.5MB PDF document
[ 3501-06.pdf Sep 27, 2018 at 7:45 AM 666KB PDF document
© Downloads [) 3501-07.pat Sep 27, 2018 at 7:46 AM 2.5MB PDF document
[i Desktop [> 3501-08.pdf Sep 27, 2018 at 7:47 AM 2.4MB PDF document
8 Movies Fi 3501-09. pdf Sep 27, 2018 at 7:48 AM 4.2MB PDF document
: f) 3501-10.pdf Sep 27, 2018 at 7:48 AM 12.3MB PDF document
7x Applications 5) 3501-11.paf Sep 27, 2018 at 7:49 AM 883KB PDF document
icloud [> 3501-12.pdf Sep 27, 2018 at 7:50 AM 1.6MB PDF document
| 3501-13.pdf Oct 6, 2018 at 8:23 AM 1.6MB PDF document
[§) Documents :
ES 3501-14.pdf Sep 27, 2018 at 7:51 AM 1MB PDF document
{@ Desktop [> 3501-15.pdf Sep 27, 2018 at 7:51 AM 1.7MB PDF document
& iCloud Drive .-| 3501-16.pdf Sep 27, 2018 at 7:52 AM 768KB PDF document
=) 3501-17.pdf Sep 27, 2018 at 7:53 AM 762 KB PDF document
Devices fi 3501-18. pdf Oct 9, 2018 at 2:49 PM 2.2 MB PDF document
Sam's Mac... [> 3501-19.pdf Sep 27, 2018 at 7:54 AM 1.1MB PDF document
| 3501-20.pdf Sep 27, 2018 at 7:55 AM 1MB- PDF document
© Recrenn Ee |) 3501-21.pdf Sep 27, 2018 at 7:55 AM 747 KB PDF document
Macintosh... .-) 3501-22.pdf Oct 6, 2018 at 8:16 AM 109KB PDF document
Q fie « [> 3501-23.paft Sep 27, 2018 at 7:56 AM 3.3MB PDF document
f° 3501-24.paf Sep 27, 2018 at 7:57 AM 1.9MB PDF document
Shared \..| 3501-25.pdf Oct 6, 2018 at 8:30 AM 78KB PDF document
(@ desktop-2c... ... 3501-26.pdf Oct 9, 2018 at 3:04 PM 887KB PDF document
® desktop-de... [| 3501-27.pdf Oct 9, 2018 at 3:45 PM 1.6MB PDF document
[> 3501-28.pdf Oct 9, 2018 at 3:46 PM 4.2MB PDF document
®& reception [ 3501-29.paf Oct 9, 2018 at 6:23 PM 627KB PDF document
Tags --) 3501-30.pdf Oct 9, 2018 at 6:24 PM 575KB PDF document
[> 3501-31.paf Oct 10, 2018 at 3:56 PM 3.1MB PDF document
[> 3501-32.pdf Oct 10, 2018 at 3:57 PM 3.2MB PDF document
fp 3501-33.pdf Oct 10, 2018 at 3:57 PM 661KB PDF document
[> 3501-34.paf Oct 10, 2018 at 3:58 PM 681KB PDF document
[4 3501-35.pdf Oct 10, 2018 at 5:21 PM 2.3MB PDF document
[> 3502-all.pdf Yesterday at 10:02 AM 35.1MB PDF document
[> () 3503 - Brooke Marcus Yesterday at 7:56 PM -- Folder
» (9) 3504 Charlene Foster Yesterday at 6:22 PM ~_ Folder
[/ 3504-22.pat

PDF document
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 35 of 42

@ Finder File Edit View Go Window Help

9536 0

S wf) 100% i

FriOct12 10:34 Q @ :=

 

 

 

 

 

@00 fim 3500
< ET = | 10 iol | Bey Ry ay Q. Search
Favorites Name “Date Modified Size Kind
FO svuz-dil.pur TeSterudy aC TU-UZ Av our wo POr OGUCUITIETIC
33 Dropbox y (0) 3503 - Brooke Marcus Yesterday at 7:56 PM -- Folder
Jd Music fo 3503-01.pdf Oct 8, 2018 at 5:11 PM 2.8MB PDF document
i@ Pictures fl 3503-02.pdf Oct 8, 2018 at 5:12 PM 28.5MB PDF document
8 3503-03.pdf Oct 8, 2018 at 5:13 PM 700.1 MB = PDF document
Recents B 3503-04.paf Oct 8, 2018 at 5:14 PM 284.8MB PDF document
© AirDrop B 3503-05.paf Oct 8, 2018 at 5:14 PM 19.1MB PDF document
Pf) 3503-06.paf Oct 8, 2018 at 5:15 PM 1MB PDF document
© Downloads f° 3503-07,pdt Oct 8, 2018 at 5:15 PM 975KB PDF document
(@ Desktop >) 3503-08.pdf Oct 8, 2018 at 5:15 PM 862KB PDF document
Ey Movies f) 3503-09.paf Oct 8, 2018 at 5:16 PM 1.4MB PDF document
, [> 3503-10.paf Oct 8, 2018 at 5:16 PM 612KB PDF document
A Applications [> 3503-11.paf Oct 8, 2018 at 5:16 PM 2.6MB PDF document
iGloud [) 3503-12.paf Oct 8, 2018 at 5:17 PM 696KB PDF document
(Documents [> 3503-13.paf Oct 8, 2018 at 5:17 PM 3.5MB PDF document
| 3503-14.pdf Oct 8, 2018 at 5:17PM 611KB PDF document
([ Desktop ) 3503-15.pdf Oct 8, 2018 at 5:18 PM 596KB PDF document
> iCloud Drive bp 3503-16.pdf Oct 8, 2018 at 5:18 PM 750KB PDF document
f) 3503-17.pdf Oct 8, 2018 at 5:18 PM 647KB PDF document
Devices EA 3503-18.pdf Oct 8, 2018 at 5:18 PM SO6KB PDF document
Sam's Mac... ..) 3503-19.pdf Oct 8, 2018 at 5:19 PM 585KB PDF document
@ Remote Dise 4) 3503-20.paf Oct 9, 2018 at 6:50 PM 96KB PDF document
.-) 3503-21.pdf Oct 8, 2018 at 5:20 PM 610KB PDF document
Macintosh... _ 3503-22.WAV Apr 11, 2017 at 11:36 AM 1.3GB Waveform audio
Q music s _ 3503-23.m4a Oct 4, 2018 at 1:51 PM 21KB = Apple...-4 audio
_» 3503-24.m4a Oct 4, 2018 at 1:51 PM 22KB  Apple...-4 audio
Shared | 3503-25.m4a Oct 4, 2018 at 1:52 PM 11KB  Apple...-4 audio
(@ desktop-2c... _- 3503-26.m4a Oct 4, 2018 at 1:55 PM 92KB  Apple...-4 audio
® desktop-de... | 3503-27.m4a Oct 4, 2018 at 1:56 PM 138KB  Apple...-4 audio
_- 3503-28.m4a Oct 4, 2018 at 1:56 PM 70KB  Apple...-4 audio
®& reception © 3503-29.m4a Oct 4, 2018 at 1:57 PM 20KB Apple...-4 audio
Tags _- 3503-30.m4a Oct 4, 2018 at 1:57 PM 15 KB Apple...-4 audio
_-. 3503-31.m4a Oct 4, 2018 at 1:57 PM 43KB  Apple...-4 audio
_ 3503-32.m4a Oct 4, 2018 at 1:58 PM 69KB_ Apple...-4 audio
|. 3503-33.MP3 Jun 22, 2017 at 3:18 PM 18.1MB MP3 audio
_- 3503-34.MP3 Jul 17, 2017 at 12:55 PM 31.7MB MP3 audio
__ 3503-35.MP3 Jun 27, 2017 at 7:48 AM 3.9MB MP3 audio
|.) 3503-36.pdf Oct 9, 2018 at 3:02 PM 889KB PDF document
- 3503-37.MP3 Oct 9, 2018 at 3:48 PM 48.8MB MP3 audio
- 3503-38.pdf Oct 9, 2018 at 6:27 PM 611KB PDF document

_ > (1) 3504 Charlene Foster

738 items, 19.5 GB available

Yesterday at 6:22 PM

Folder
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 36 of 42

 

 

 

 

 

> [3506 - Jane Thompson
_ >» £3507 - Anthony Giattino

__» [1 3508 - David Kandar

772 items, 19.5 GB available

Yesterday at 6:24 PM
Yesterday at 6:19 PM
Yesterday at 6:19 PM

@ Finder File Edit View Go Window Help 9Hwso 0 &} @)) 100% f!) FriOct12 10:34 Q @ =
@00 fm 3500
< ET BB 1 Wo | Bey) wey 3 Q Search
Favorites Name * _ Date Modified Size Kind
$2 Dropliox vo 3504 Charlene Foster Yesterday at 6:22 PM -- Folder
; [> 3504-01.pdf Sep 24, 2018 at 8:09 AM 3.6MB PDF document
J) Music [> 3504-02.paf Sep 24, 2018 at 8:10 AM 3.7MB PDF document
{@) Pictures Bp 3504-03. pdf Sep 24, 2018 at 8:10 AM 4.2MB PDF document
R B 3504-04.paf Sep 24, 2018 at 8:17 AM 15.5MB PDF document
[) 3504-05.paf Sep 24, 2018 at 8:19 AM 2.8MB PDF document
@ AirDrop b 3504-06.paf Sep 24, 2018 at 8:19 AM 590KB PDF document
oO Downloads [) 3504-07.pdf Sep 24, 2018 at 8:20 AM 2.3MB PDF document
[> 3504-08.paf Sep 24, 2018 at 8:20 AM 1.2MB PDF document
GH Desktop f) 3504-09. par Sep 24, 2018 at 8:21 AM 2.2MB PDF document
AB Movies AA 3504-10.pdf Sep 24, 2018 at 8:21 AM 1.2MB PDF document
”: Applications [> 3504-11.pdf Sep 24, 2018 at 8:22 AM 3.5MB PDF document
£) 3504-12.pdf Sep 24, 2018 at 8:26 AM 873 KB PDF document
iCloud | 3504-13.pdf Sep 24, 2018 at 8:26 AM 951KB PDF document
mf Documents *) 3504-14.pdf Sep 24, 2018 at 8:27 AM 998KB PDF document
= P 3504-15. pdf Sep 24, 2018 at 8:27 AM 6.1MB PDF document
ve | Bb 3504-16.pdf Sep 24, 2018 at 8:28 AM 5.7MB PDF document
© iCloud Drive [) 3504-17.pdf Sep 24, 2018 at 8:28 AM 3.7MB PDF document
, | .) 3504-18.pdf Sep 24, 2018 at 8:28 AM 648 KB PDF document
—— | fF 3504-19.paf Sep 24, 2018 at 8:29 AM 1MB PDF document
Sam's Mac... [> 3504-20.pat Sep 24, 2018 at 8:30 AM 5MB PDF document
© Remote Disc _ [ 3504-21.pdf Sep 24, 2018 at 8:30 AM 1.5MB PDF document
Macrdnah. | [ 3504-22.pdf Oct 1, 2018 at 7:02 AM 50KB PDF document
_ _[ 3504-22.pat Sep 30, 2018 at 5:38 PM 50KB PDF document
L) music = _— fF) 3504-23.paf Oct 4, 2018 at 7:36 AM 1.5MB PDF document
chased | v 3505 Blake Foster Yesterday at 6:22 PM -- Folder
: | © 3505-01.pdf Sep 24, 2018 at 7:48 AM 703KB PDF document
& desktop-2c... 8 3505-02.paf Sep 24, 2018 at 7:49 AM 20.1MB PDF document
@ desktop-de... — © 3505-03.pdf Sep 24, 2018 at 7:50 AM 1.7MB PDF document
@ reception | |.) 3505-04. pdf Sep 24, 2018 at 7:51 AM 557 KB PDF document
| -- 3505-05.pdf Sep 24, 2018 at 7:51 AM 558KB PDF document
Tags >) 3505-06.pdt Sep 24, 2018 at 7:51 AM 570KB PDF document
[> 3505-07.paf Sep 24, 2018 at 7:52 AM 575KB PDF document
|.) 3505-08.pdf Sep 24, 2018 at 7:53 AM 902KB PDF document
| 3505-09.pdf Sep 24, 2018 at 8:02 AM 638KB PDF document
.) 3505-10.pdf Sep 25, 2018 at 11:45 AM 113KB PDF document
| 3505-11.padf Sep 28, 2018 at 6:38 AM 757 KB PDF document
[i 3505-12.paf Oct 1, 2018 at 8:35 AM 3.9MB PDF document

Folder
Folder

_ Folder
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 37 of 42

 

 

 

 

 

 

@ Finder File Edit View Go Window Help 96 0 &} @)) 100%!) FriOct12 10:34 Q @ =
@00 fm 3500
< aa BB OD lol | Sy | wey 3 Q Search
Favorites Name * _ Date Modified Size Kind
3 Dropbox vy 3506 - Jane Thompson Yesterday at 6:24 PM -- Folder
7 £3 3506-01.pdf Oct 8, 2018 at 5:22 PM 2.8 MB PDF document
Q Music £) 3506-02.pdf Oct 8, 2018 at 5:22 PM 76.2MB PDF document
(@) Pictures [> 3506-03.paf Oct 8, 2018 at 5:23 PM 1.7MB PDF document
ff 3506-04.pdf Oct 8, 2018 at 5:23 PM 5.2MB PDF document
: E 3506-05.paf Oct 8, 2018 at 5:24 PM 1.1MB PDF document
© AirDrop PP 3506-06.paf Oct 8, 2018 at 5:24 PM 2.8MB PDF document
oO Downloads f+ 3506-07.pdf Oct §, 2018 at 5:24 PM 1.2MB PDF document
BS Desktop bE 3506-08.padf Oct 8, 2018 at 5:25 PM 1.2 MB PDF document
f 3506-09.pdf Oct 8, 2018 at 5:25 PM 28.5MB PDF document
EF Movies B 3506-10.paf Oct 8, 2018 at 5:26 PM 284.8MB PDF document
>; Applications Bf 3506-11.paf Oct 8, 2018 at 5:27 PM 19.1MB PDF document
B 3506-12. pdf Oct 8, 2018 at 5:27 PM 73.5 MB PDF document
iCloud 8 3506-13. pdf Oct 8, 2018 at 5:28 PM 700.1MB PDF document
mo Documents fr 3506-14.pdf Oct 8, 2018 at 5:29 PM 261.7MB PDF document
i Desktop _ 3506-15.wav Sep 19, 2018 at 3:06 PM 194KB Waveform audio
® 3506-16.pdf Oct 8, 2018 at 5:33 PM 1.8MB PDF document
© iCloud Drive Fi 3506-17.paf Oct 8, 2018 at 5:33 PM 1.5MB PDF document
: al 3506-18.pdf Oct 8, 2018 at 5:33 PM 986 KB PDF document
Sam's Mac te} 3506-19.pdf Oct 8, 2018 at 5:34 PM 821 KB PDF document
= ~ f\ 3506-20.paf Oct 8, 2018 at 5:34 PM 1MB PDF document
© Remote Disc | 3506-21.pdf Oct 8, 2018 at 5:34 PM 816KB PDF document
Macintosh {5 3506-22.pdf Oct 8, 2018 at 5:35 PM 980 KB PDF document
: bP 3506-23.pdf Oct &, 2018 at 5:35 PM 698KB PDF document
Oo music = « 3506-24.pdf Oct 8, 2018 at 5:35 PM 913KB PDF document
Shared © 3506-25.pdf Oct 8, 2018 at 5:36 PM 1.6MB PDF document
@ desktop-2c... = 3506-26.pdf Oct 8, 2018 at 5:36 PM 613 KB PDF document
| 3506-27.pdf Oct 8, 2018 at 5:36 PM 639 KB PDF document
@ desktop-de... [) 3506-28.paf Oct 8, 2018 at 5:37 PM 1MB PDF document
@ reception & 3506-29.pdf Oct 8, 2018 at 5:37 PM 918KB PDF document
A 3506-30.pdf Oct 8, 2018 at 5:37 PM 809KB PDF document
Tags &) 3506-31.pdf Oct 9, 2018 at 2:51 PM 603KB PDF document
= 3506-32.pdf Oct 10, 2018 at 4:28 PM 1.4 MB PDF document
| ‘} 3506-33.pdf Oct 10, 2018 at 4:30 PM 760 KB PDF document
v fi 3507 - Anthony Giattino Yesterday at 6:19 PM -- Folder
fA 3507-01.pdf Oct 8, 2018 at 5:48 PM 979 KB PDF document
&» 3507-02.pdf Oct 8, 2018 at 5:49 PM 1.2MB PDF document
a 3507-03.pdf Oct 8, 2018 at 5:49 PM 2.3M8 PDF document
pb 3507-04.pdf Oct 8, 2018 at 5:49 PM 1.1MB PDF document
Bb 3507-05.pdf Oct &, 2018 at 5:50 PM 745 KB PDF document
fF 3507-06.pdf Oct 8, 2018 at 5:51 PM 738 KB __ PDF document_

814 items, 19.5 GB available
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 38 of 42

 

 

 

 

 

 

@ Finder File Edit View Go Window Help 26 © S @) 99%! FriOct12 10:34 Q @ =
e090 [™) 3500
< aa eB OD tol | By me OH a wy Q. Search
Favorites Name “Date Modified Size Kind
3 Dropbox ~ 3506-32.pdf Oct 10, 2018 at 4:28 PM 1.4MB PDF document
© 3506-33.pdf Oct 10, 2018 at 4:30 PM 760 KB PDF document
fi Music vy (3507 - Anthony Giattino Yesterday at 6:19 PM -- Folder
i@ Pictures [| 3507-01.paf Oct 8, 2018 at 5:48 PM 979KB PDF document
— &. 3507-02.pdf Oct 8, 2018 at 5:49 PM 1.2 MB PDF document
Recents j ;
bE 3507-03.pdf Oct 8, 2018 at 5:49 PM 2.3MB PDF document
© AirDrop f) 3507-04.pdf Oct 8, 2018 at 5:49 PM 1.1MB PDF document
° Downloads fi 3507-05.pdf Oct 8, 2018 at 5:50 PM 745 KB PDF document
FE 3507-06.pdf Oct 8, 2018 at 5:51 PM 738 KB PDF document
Gj Desktop [> 3507-07.PDF Oct 8, 2018 at 5:51 PM 798KB PDF document
MS Movies & 3507 -08.pdf Oct 8, 2018 at 5:51 PM 894KB PDF document
Ay Applications = EE SI Se Oct 8, 2018 at 5:52 PM 1MB ~~ PDF document
Me siete OV eC er lg Yesterday at 6:19 PM os
iCloud [ 3508-01.pdf Oct 8, 2018 at 5:58 PM 5.7MB PDF document
mo Documents _ 3508-02.m4a Oct 5, 2018 at 9:51 AM 7OKB_ Apple...-4 audio
oS fo 3508-03.pdf Oct 8, 2018 at 5:57 PM 15 MB PDF document
p P 3508-04.pdf Oct 8, 2018 at 5:59 PM 678KB PDF document
Oo iCloud Drive | 3508-05.pdf Oct 8, 2018 at 5:59 PM 1.1MB8 PDF document
i = 3508-06.pdf Oct 8, 2018 at 5:59 PM 1.4MB PDF document
Payices F| 3508-07.paf Oct 8, 2018 at 6:00 PM 659KB PDF document
Sam's Mac... [> 3508-08.paf Oct 8, 2018 at 6:00 PM 2.3MB PDF document
© Remote Disc (5 3508-09.paf Oct 8, 2018 at 6:00 PM 909KB PDF document
= ' 3508-10.pdf Oct 9, 2018 at 6:32 PM 593KB PDF document
Macintosh... aL :
¥ (9) 3509 - Jo Anne La Morte Yesterday at 6:21 PM -- Folder
Q music = FF 3509-01.pdf Oct 8, 2018 at 6:15 PM 1.7 MB PDF document
Shaved p 3509-02.pdf Oct 8, 2018 at 6:15 PM 1.2MB8 PDF document
pb 3509-03.pdf Oct 8, 2018 at 6:16 PM 1.7 MB PDF document
®& desktop-2c... fF) 3509-04.pat Oct 8, 2018 at 6:16 PM 779KB PDF document
@ desktop-de... f 3509-05.pdf Oct 8, 2018 at 6:16 PM 1.3MB PDF document
@ ti Bi 3509-06.pdf Oct 8, 2018 at 6:17 PM 1.8MB PDF document
Bi 3509-07.pdf Oct 8, 2018 at 6:17 PM 1.1MB PDF document
Tags F) 3509-08.paf Oct 8, 2018 at 6:17 PM 730KB PDF document
.. 3509-09.pdf Oct 8, 2018 at 6:18 PM 611KB PDF document
bP 3509-10.pdf Oct 8, 2018 at 6:18 PM 1.3 M8 PDF document
a 3509-11.pdf Oct 8, 2018 at 6:18 PM 2.5MB PDF document
b 3509-12.pdf Oct 8, 2018 at 6:19 PM 1.4 MB PDF document
| 3509-13.pdf Oct 8, 2018 at 6:19 PM 639 KB PDF document
fj 3509-14.pdf Oct 9, 2018 at 5:25 PM 933KB PDF document

» {1} 3510 - Joseph Freeland

» (1) 3511 - Diane Weissenberger

> [0 3512 - Hayley Kronthal

1 of 838 selected, 19.5 GB available

Yesterday at 6:20 PM
Yesterday at 6:21 PM
Yesterday at 6:20 PM

Folder
Folder
Folder
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 39 of 42

 

 

 

 

 

1 of 889 selected, 19.5 GB available

@ Finder File Edit View Go Window Help to 4 > d)) 99%!) FriOct12 10:35 Q @ =
@00 fm 3500
< ee BB OO ton) | yl e~) ha Stag Q Search
Favorites Name * _ Date Modified Size Kind
| 3509-14. pdf Oct 9, 2018 at 5:25 PM ‘S33KB PDF document
23 Dropbox
v (0) 3510 - Joseph Freeland Yesterday at 6:20 PM -- Folder
J Music [> 3510-01.paf Oct 8, 2018 at 6:31 PM 1.5MB PDF document
(@ Pictures Bb 3510-02.pdf Oct 8, 2018 at 6:31 PM 3.9MB PDF document
= f[\ 3510-03.paf Oct 8, 2018 at 6:31 PM 1.3MB8 PDF document
Recents ©) 3510-04.pdf Oct 8, 2018 at 6:32 PM 2.1MB PDF document
© AirDrop |=) 3510-05.pdf Oct 8, 2018 at 6:32 PM 744KB PDF document
© Downloads E 3510-06.pdf Oct 8, 2018 at 6:32 PM 3.8MB PDF document
5 3510-07.pdf Oct 8, 2018 at 6:33 PM 927KB PDF document
& Desktop ..) 3510-08.paf Oct 8, 2018 at 6:33 PM 613KB PDF document
E Movies ff) 3510-09.csv Oct 8, 2018 at 10:27 AM 913KB Comm...et (.csv)
i c 3510-10.pdf Oct 8, 2018 at 6:33 PM 1.4MB PDF document
_) 3510-11.padf Oct 9, 2018 at 9:55 AM 883KB PDF document
iCloud fF) 3510-12.pdf Oct 10, 2018 at 5:19 PM 642KB PDF document
() Documents v [3511 - Diane Weissenberger Yesterday at 6:21 PM -- Folder
f) 3511-01.paf Oct 8, 2018 at 6:58 PM 6.4MB PDF document
G Desktop f) 3511-02.pdf Oct 8, 2018 at 6:58 PM 10.8MB PDF document
> iCloud Drive f° 3511-03.paf Oct 8, 2018 at 6:58 PM 2.8MB PDF document
J [> 3511-04.pat Oct 8, 2018 at 6:59 PM 5.7MB PDF document
Davices f°) 3511-05.pdf Oct 8, 2018 at 6:59 PM 3.7MB PDF document
Sam's Mac... [) 3511-06.paf Oct 8, 2018 at 6:59 PM 2.2MB PDF document
© Remote Disc [> 3511-07.paf Oct 8, 2018 at 7:00 PM 1.5MB PDF document
= . [> 3511-08.pdf Oct 8, 2018 at 7:00 PM 7.2MB PDF document
Macintosh... Pf) 3511-09.paf Oct 8, 2018 at 7:00 PM 4.7MB PDF document
{ music & [> 3511-10.paf Oct 8, 2018 at 7:00 PM 2.9MB PDF document
; p 3511-11.pdf Oct 8, 2018 at 7:10 PM 9.3 MB PDF document
=neres fi 3511-12. pdf Oct 8, 2018 at 7:10 PM 4.8MB PDF document
®& desktop-2c... f) 3511-13.paf Oct 8, 2018 at 7:10 PM 8.6MB PDF document
@ desktop-de... [| 3511-14.paf Oct 8, 2018 at 7:11PM 5.9MB PDF document
@ E 3511-15.pdf Oct 8, 2018 at 7:11 PM 11.2MB PDF document
seer? fp) 3511-16. pdf Oct 8, 2018 at 7:12 PM 6.5MB PDF document
Tags [> 3511-17.pdf Oct 8, 2018 at 7:12 PM 7.4MB PDF document
\..| 3511-18. pdf Oct 8, 2018 at 7:13 PM 632KB PDF document
i 3511-19. pdf Oct 8, 2018 at 7:13 PM 1.3 MB PDF document
[> 3511-20.paf Oct 8, 2018 at 7:13 PM 9.1MB PDF document
Fi 3511-21.pdf Oct 8, 2018 at 7:14 PM 7.2 MB PDF document
fr 3511-22.pdf Oct 8, 2018 at 7:14 PM 8.2MB8 PDF document
[> 3511-23.pdf Oct 8, 2018 at 7:14 PM 4.9MB PDF document
[> 3511-24.pdf Oct 8, 2018 at 7:14 PM 948KB PDF document
[> 3511-25.pdf Oct 8, 2018 at 7:15 PM 4.8MB PDF document
[> 3511-26.paf Oct 8, 2018 at 7:15 PM 4.7MB PDF document
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 40 of 42

 

 

 

 

 

@ Finder File Edit View Go Window Help to 4 > @)) 99%!) FriOct12 10:35 Q @ =
@00 fim 3500
< ee |= | OO ton) | By e~) A ao Stag Q Search
Favorites Name * _ Date Modified Size Kind
yz Dropbox —) 3511-01.paf Oct 8, 2018 at 6:58 PM 6.4 MB PDF document
fb) 3511-02.pdf Oct 8, 2018 at 6:58 PM 10.9M8 PDF document
J] Music * 3511-03.paf Oct 8, 2018 at 6:58 PM 2.8MB PDF document
(@ Pictures [) 3511-04.paf Oct 8, 2018 at 6:59 PM 5.7MB PDF document
= Bi 3511-05.pdf Oct 8, 2018 at 6:59 PM 3.7MB PDF document
Hacer f) 3511-06.paf Oct 8, 2018 at 6:59 PM 2.2MB PDF document
© AirDrop E 3511-07.pdf Oct 8, 2018 at 7:00 PM 1.5 MB PDF document
© Downloads [> 3511-08.paf Oct 8, 2018 at 7:00 PM 7.2MB PDF document
al 3511-09. pdf Oct 8, 2018 at 7:00 PM 4.7MB PDF document
[3 Desktop >) 3511-10.paf Oct 8, 2018 at 7:00 PM 2.8MB8 PDF document
| Movies f) 3511-11.paf Oct 8, 2018 at 7:10 PM 9.3MB PDF document
GA applications [> 3511-12.pdf Oct 8, 2018 at 7:10 PM 4.8MB PDF document
[> 3511-13. pdf Oct 8, 2018 at 7:10 PM 8.6MB PDF document
iCloud [> 3511-14.paf Oct 8, 2018 at 7:11 PM 5.9MB PDF document
mf Documents fF 3511-15.pdf Oct 8, 2018 at 7:11 PM 11.2 MB PDF document
f) 3511-16.paf Oct 8, 2018 at 7:12 PM 6.5MB PDF document
G Desktop [> 3511-17.paf Oct 8, 2018 at 7:12 PM 7.4MB PDF document
> iCloud Drive \..\ 3511-18. pdf Oct 8, 2018 at 7:13 PM 632K8 PDF document
J [> 3511-19.paf Oct 8, 2018 at 7:13 PM 1.3MB PDF document
Eavices [> 3511-20.paf Oct 8, 2018 at 7:13 PM 9.1MB PDF document
Sam's Mac... fh 3511-21.paf Oct 8, 2018 at 7:14 PM 7.2MB PDF document
© Remote Dise FP 3511-22.paf Oct 8, 2018 at 7:14 PM 8.2MB PDF document
= . [> 3511-23.paf Oct 8, 2018 at 7:14 PM 4.3MB PDF document
SER RO [> 3511-24.pdf Oct 8, 2018 at 7:14 PM 948KB PDF document
Q music = P) 3511-25.paf Oct 8, 2018 at 7:15 PM 4.8MB PDF document
ea E 3511-26.pdf Oct 8, 2018 at 7:15 PM 4.7M8 PDF document
fF) 3511-27.pdf Oct 8, 2018 at 7:15 PM 5.7MB PDF document
®& desktop-2... f 3511-28.pat Oct 8, 2018 at 7:16 PM 2.4MB PDF document
(®@ desktop-de... [> 3511-29.paf Oct 8, 2018 at 7:16 PM 8.1MB PDF document
@ reception f) 3511-30.paf Oct 8, 2018 at 7:16 PM 11.8MB PDF document
- 3511-31.pdf Oct 8, 2018 at 7:17 PM 7.5 MB PDF document
Tags [> 3511-32.pdf Oct 8, 2018 at 7:17 PM 7.5MB PDF document
FA 3511-33.pdf Oct 8, 2018 at 7:17 PM 6.3 MB PDF document
1h 3511-34.paf Oct 8, 2018 at 7:18 PM 1.4MB8 PDF document
© 3511-35.pdf Oct 8, 2018 at 7:18 PM 1.1MB PDF document
~ 3511-36.pdf Oct §, 2018 at 7:18 PM 2.3MB PDF document
\-) 3511-37.pdf Oct 8, 2018 at 7:19 PM 941 KB PDF document
fF) 3511-38.pdf Oct 8, 2018 at 7:19 PM 561KB PDF document
| i 3511-39.pdf Oct 8, 2018 at 7:19 PM 1.3MB PDF document
iy (3512 - Hayley Kronthal Yesterday at 6:20 PM -- Folder
| 585 KB PDF document

| 3512-01.paf

1 of 890 selected, 19.5 GB available

Oct 8, 2018 at 7:21PM
Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 41 of 42

 

 

 

 

 

 

 

 

 

 

 

 

@ Finder File Edit View Go Window Help Oms6 3 SF @) 98% FriOct12 10:38 Q @
@00 Dropbox
< 33 B oD to ee. we Q Search
Favorites Name “Date Modified Size Kind
23 Dropbox y (8 2018.10.04 Production Yesterday at 7:57 PM -- Folder
TT Music y {M) Us_0120177 Google Calendar Data Yesterday at 7:57 PM -- Folder
: ~ AH notes.txt Oct 6, 2018 at 4:35 PM 39 bytes Plain Text
(@ Pictures ©) Ana.ics Oct 6, 2018 at 12:08 PM 3KB_ ICS file
© Recents ©) Andrew Thomas.ics Oct 6, 2018 at 12:08 PM 21KB  ICSfile
© AirDrop andrewowens.obm@gmail.com.ics Oct 6, 2018 at 12:08 PM 844KB_ICSfile
©) Anthony Medeiros.ics Oct 6, 2018 at 12:08 PM 11 KB ICS file
© Downloads ©) Appointments.ics Oct 6, 2018 at 12:08 PM 572KB_ ICS file
Desktop ©) Appointments(1).ics Oct 6, 2018 at 12:08 PM 206KB_ ICS file
. ©) Brian Joseph.ics Oct 6, 2018 at 12:08 PM 193KB  ICSfile
EF Movies ©) brianrush.ocbm@gmail.com.ics Oct 6, 2018 at 12:08 PM 925KB_ICSfile
#7; Applications ©) Chris Carter.ics Oct 6, 2018 at 12:08 PM 434KB ICS file
©) Corey Thompson.ics Oct 6, 2018 at 12:08 PM 68KB_ ICS file
aes 2) Dave Jones.ics Oct 6, 2018 at 12:08 PM 6KB_ ICSfile
a Documents ©) Derrek Larkin.ics Oct 6, 2018 at 12:08 PM 422KB ICSfile
© Desktop ©) Ken Wilson.ics Oct 6, 2018 at 12:08 PM 394KB ICSfile
. . ©) Lisa Koro.ics Oct 6, 2018 at 12:08 PM 242KB ICS file
om Goud Drive 2) louisanderson.obm@gmail.com.ics Oct 6, 2018 at 12:08 PM 183KB ICSfile
Devices ©) Michael Walsh.ics Oct 6, 2018 at 12:08 PM 14KB  ICSfile
(il Sams Mac... ©) Mike Foster.ics Oct 6, 2018 at 12:08 PM 12KB ICS file
©) olivebranchmarketinglle@gmail.com.ics Oct 6, 2018 at 12:08 PM 395KB ICS file
Remote Disc Pat Lynch.ics Oct 6, 2018 at 12:08 PM 507KB_ ICS file
a Macintosh... ©) Philip Daniels.ics Oct 6, 2018 at 12:08 PM 40KB_ ICSfile
Biruse a © Rich Young.ics Oct 6, 2018 at 12:08 PM 389KB ICS file
©) Steve Jordan.ics Oct 6, 2018 at 12:08 PM 435KB ICS file
Shared ©) Tiffany Bello.ics Oct 6, 2018 at 12:08 PM 24KB ICS file
@ desktop-2c... =) Todd Neilson.ics Oct 6, 2018 at 12:08 PM 1.2MB ICS file
©) zachpeterson.obm@gmail.com.ics Oct 6, 2018 at 12:08 PM 712KB ICS file
® desktop-de... ©) US_0120178-0120188.pdt Oct 6, 2018 at 12:08 PM 502KB PDF document
@ reception “| US_0120189-0120192.pdf Oct 6, 2018 at 12:08 PM 182KB PDF document
v US_0120193-0120213 Voice Messages Yesterday at 7:57 PM = Folder
tas “AH Notes 10-6.txt Oct 6, 2018 at 12:55 PM 318 bytes Plain Text
_ US_0120193.m4a Oct 6, 2018 at 12:08 PM 52KB_Apple...-4 audio
= US_0120194.m4a Oct 6, 2018 at 12:08 PM 21KB — Apple...-4 audio
_- US_0120195.m4a Oct 6, 2018 at 12:08 PM 22 KB audio
= US_0120196.m4a Oct 6, 2018 at 12:08 PM 11KB — Apple...-4 audio
_» US_0120197.m4a Oct 6, 2018 at 12:08 PM 119KB Apple...-4 audio
__ US_0120198.m4a Oct 6, 2018 at 12:08 PM 124KB — Apple...-4 audio
_— _US_0120199.m4a Oct 6, 2018 at 12:08 PM 57KB_ Apple...-4 audio
= US_0120200.m4a Oct 6, 2018 at 12:08 PM 129KB —Apple...-4 audio
IS 0190201 mAs. Oct B_ 2018 at 42:08 DMA 192K Annie _.4_aiuctio

197 items, 19.48 GB available
@ Finder File Edit View Go Window Help

9S O

&} wd) 98%! FriOct12 10:38 Q @

Case 1:17-cr-00243-SHS Document 298-1 Filed 10/12/18 Page 42 of 42

 

 

 

 

 

 

 

197 items, 19.48 GB available

 

 

@00 Dropbox
< 83 wy Q Search
Favorites Name Date Modified Size Kind
3 Opbae © Derrek Larkin.ics Oct 6, 2018 at 12:08 PM 422KB ICS file
©) Ken Wilson.ics Oct 6, 2018 at 12:08 PM 394KB ICS file
J Music ©) Lisa Koro.ics Oct 6, 2018 at 12:08 PM 242KB ICS file
{@ Pictures ‘c) louisanderson.ocbm@gmail.com.ics Oct 6, 2018 at 12:08 PM 183KB_ ICS file
=) Michael Walsh.ics Oct 6, 2018 at 12:08 PM 14KB ICS file
© Recents ©) Mike Foster.ics Oct 6, 2018 at 12:08 PM 12KB ICSfile
© AirDrop © olivebranchmarketinglic@gmail.com.ics Oct 6, 2018 at 12:08 PM 395KB ICS file
© Downloads ©) Pat Lynch.ics Oct 6, 2018 at 12:08 PM 507KB ICS file
<) Philip Daniels.ics Oct 6, 2018 at 12:08 PM 40KB_ ICS file
EJ Desktop ©) Rich Young.ics Oct 6, 2018 at 12:08 PM 389KB_ ICSfile
E Movies Steve Jordan.ics Oct 6, 2018 at 12:08 PM 435 KB ICS file
ZAC Roplications ©) Tiffany Bello.ics Oct 6, 2018 at 12:08 PM 24KB_ ICS file
=) Todd Neilson.ics Oct 6, 2018 at 12:08 PM 1.2MB ICS file
iCloud 5) zachpeterson.ocbm@gmail.com.ics Oct 6, 2018 at 12:08 PM 712KB ICS file
[i Documents 2) US_0120178-0120188.pdf Oct 6, 2018 at 12:08 PM 502KB PDF document
5) US_0120189-0120192.pdf Oct 6, 2018 at 12:08 PM 182KB PDF document
El Desktop y [§ US_0120193-0120213 Voice Messages Yesterday at 7:57 PM -- Folder
> iCloud Drive _) AH Notes 10-6.txt Oct 6, 2018 at 12:55 PM 318 bytes Plain Text
_ US_0120193.m4a Oct 6, 2018 at 12:08 PM 52KB  Apple...-4 audio
payee __ US_0120194,.m4a Oct 6, 2018 at 12:08 PM 21KB  Apple...-4 audio
© Sam's Mac... | US_0120195.m4a Oct 6, 2018 at 12:08 PM 22KB = Apple...-4 audio
Remote Disc _) US_0120196.m4a Oct 6, 2018 at 12:08 PM 11 KB Apple...-4 audio
. _— US_0120197.m4a Oct 6, 2018 at 12:08 PM 119KB  Appie...-4 audio
E) Macintosh. _- US_0120198.m4a Oct 6, 2018 at 12:08 PM 124 KB audio
2 music s __ US_0120199.m4a Oct 6, 2018 at 12:08 PM 57KB Apple...-4 audio
_= US_0120200.m4a Oct 6, 2018 at 12:08 PM 129KB Apple...-4 audio
sneiee “= US_0120201.m4a Oct 6, 2018 at 12:08 PM 123KB — Apple...-4 audio
@& desktop-2c... _ US_0120202.m4a Oct 6, 2018 at 12:08 PM 246 KB —Apple...-4 audio
@ desktop-de... | US_0120203.m4a Oct 6, 2018 at 12:08 PM 237KB —Apple...~4 audio
© reception _ US_0120204.m4a Oct 6, 2018 at 12:08 PM 92KB Apple...-4 audio
= US_0120205.m4a Oct 6, 2018 at 12:08 PM 128 KB audio
Tags _— US_0120206.m4a Oct 6, 2018 at 12:08 PM 138KB = Apple...-4 audio
__ US_0120207.m4a Oct 6, 2018 at 12:08 PM 70KB Apple...-4 audio
_= US_0120208.m4a Oct 6, 2018 at 12:08 PM 20KB  Apple...-4 audio
_ US_0120209.m4a Oct 6, 2018 at 12:08 PM 15KB  Apple...-4 audio
_- US_0120210.m4a Oct 6, 2018 at 12:08 PM 43KB  Apple...-4 audio
| US_0120211.m4a Oct 6, 2018 at 12:08 PM 69KB  Apple...-4 audio
_) US_0120212.m4a Oct 6, 2018 at 12:08 PM 200KB Apple...-4 audio
_— US_0120213.m4a Oct 6, 2018 at 12:08 PM 57KB_ Appie...-4 audio
>» (©) 2018.10.09 Production Yesterday at 7:57 PM -- Folder
> (1) 2018.10.10 Production Yesterday at 10:19 AM -- Folder
